Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 31, 2018, to the Credit Agreement referenced below is by and among RED
LION HOTELS CORPORATION, a Washington corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto (the “Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH,
in its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of May 14, 2018 by and among
the Borrower, the Guarantors identified therein, the Lenders identified therein
and Deutsche Bank AG New York Branch, as Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in Exhibit A hereto.

2. Amendments to Credit Agreement. Effective upon satisfaction of the conditions
precedent to the Amendment Closing Date set forth in Section 4 below, the Credit
Agreement is hereby amended as set forth in Exhibit A hereto to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to insert the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text), in each case
in the place where such text appears therein.

3. Conditions Precedent to Amendment Effective Date. This Amendment shall be and
become effective as of date hereof (the “Amendment Effective Date”) when all of
the conditions set forth in this Section 3 shall have been satisfied:

(a) Execution of Counterparts of Amendment. Receipt by the Administrative Agent
of executed counterparts of this Amendment, properly executed by a Responsible
Officer of each Loan Party and by the Lenders.

(b) Borrower Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower confirming the accuracy of the
representations and warranties set forth in Section 6 hereof.

(c) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Amendment Effective Date, to the extent
invoiced at least three (3) Business Days prior to the Amendment Effective Date
(or such later date as agreed by the Borrower), including a fee payable to the
Lenders in the amount of $50,000.



--------------------------------------------------------------------------------

(d) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent and the Lenders (directly
to such counsel if requested by the Administrative Agent and the Lenders) to the
extent invoiced at least three (3) Business Days prior to the Amendment
Effective Date (or such later date as agreed by the Borrower).

Notwithstanding the occurrence of the Amendment Effective Date, this Amendment
shall terminate and shall be of no further force and effect if the Amendment
Closing Date shall not have occurred on or prior to September 30, 2018, which
date may be extended by the Lenders in their discretion (the “Termination
Date”).

4. Conditions Precedent to Amendment Closing Date. The amendments set forth in
Section 2 above shall become effective on the date (the “Amendment Closing
Date”), following the Amendment Effective Date and on or prior to the
Termination Date, when all of the conditions set forth in this Section 4 have
been satisfied.

(a) Amendment Effective Date. The Amendment Effective Date shall have occurred.

(b) Baltimore Loan Note. The Administrative Agent shall have received the
Promissory Note, dated April 23, 2015, in the original principal amount of up to
$13,300,000.00, made by RL Baltimore LLC, a Delaware limited liability company,
to PFP Holding Company IV, LLC, as the original holder of such note (the
“Original Noteholder”), which note has subsequently been assigned to RLH
Baltimore Loan Acquisition LLC, a Delware limited liability company (the “New
RLH Subsidiary”), , together with (i) allonges evidencing the prior assignments
of such note from the Original Noteholder to PFP IV SUB III, LLC, a Delaware
limited liability company, as the assignee (the “Baltimore Loan Seller”), (ii)
an allonge duly executed by the Baltimore Loan Seller in favor of the the New
RLH Subsidiary and (iii) an allonge duly executed by the New RLH Subsidiary in
favor of the Administrative Agent.

(c) Collateral. The New RLH Subsidiary shall have executed a collateral
assignment (the “Mortgage Assignment”) in favor of the Collateral Agent (for the
benefit of the Lenders) in form and substance reasonably satisfactory to the
Administrative Agent, together with all such related documentation to the extent
required in accordance with Sections 6.11 and 6.13 of the Credit Agreement, of
the Mortgage with respect to the following location: RL Baltimore LLC, 207 E.
Redwood Street, Baltimore, Maryland 21202, which Mortgage Assignment shall
provide the Collateral Agent with the right to exercise all remedies available
to the mortgagee or beneficiary under said Mortgage upon the occurrence and
during the continuance of an Event of Default (but which remedies shall be
exercisable solely by or at the direction of the New RLH Subsidiary at all other
times); provided, that if such Mortgage Assignment is not delivered on or prior
to the Amendment Closing Date after the Borrower’s commercially reasonable
efforts to do so, the delivery of such duly executed Mortgage Assignment shall
not constitute a condition precedent to the Amendment Closing Date but shall be
required to be delivered no later than 60 days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion) after the Amendment
Closing Date.

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that
(i) the conditions set forth in clauses (a) through (f) or this Section 4 have
been satisfied and (ii) no Default or Event of Default has occurred and is
continuing.

 

2



--------------------------------------------------------------------------------

(e) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent and the Lenders (directly
to such counsel if requested by the Administrative Agent and the Lenders) to the
extent invoiced at least three (3) Business Days prior to the Amendment Closing
Date (or such later date as agreed by the Borrower).

(f) Waiver. The Waiver dated as of August 31, 2018 by and among the Borrower,
the Guarantors identified on the signature pages thereto and the Lenders
identified on the signature pages thereto shall have been executed by all
parties party thereto and shall be effective in accordance with its terms.

(g) Joinder. The New RLH Subsidiary shall have duly executed all necessary
documentation to become a Guarantor under the Credit Agreement and the Borrower
shall have pledged all of its Equity Interests in the New RLH Subsidiary to the
Collateral Agent (for the benefit of the Lenders).

5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (b) no Default or Event of Default exists on the date hereof.

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents, agreements and instruments executed in connection with this Amendment
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not in any manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

BORROWER:      RED LION HOTELS CORPORATION      DocuSigned by:      By:   /s/
Thomas L. McKeirnan                                      Name:   Thomas L.
McKeirnan      Title:   Executive Vice President GUARANTORS:      RED LION
HOTELS HOLDINGS, INC.      RED LION HOTELS LIMITED PARTNERSHIP      RED LION
HOTELS FRANCHISING, INC.      RED LION HOTELS CANADA FRANCHISING, INC.      RED
LION HOTELS MANAGEMENT, INC.      RED LION ANAHEIM, LLC      RED LION
PROPERTIES, INC.      KNIGHTS FRANCHISE SYSTEMS, INC.      WEST COAST HOTEL
PROPERTIES, INC.      RLH BALTIMORE LOAN ACQUISITION LLC      DocuSigned by:   
  By:   /s/ Thomas L. McKeirnan                                      Name:  
Thomas L. McKeirnan      Title:   Executive Vice President

[Signature Pages Continue]

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE        AGENT:      DEUTSCHE BANK AG NEW YORK BRANCH,      as
Administrative Agent and as a Lender      By:   /s/ J. T. Johnston
Coe                                      Name:   J. T. Johnston Coe      Title:
  Managing Director LENDERS:      RAYMOND JAMES BANK. N.A.,      as a Lender   
  By:                                                                         
Name:        Title:        CAPITAL ONE NATIONAL ASSOCIATION,      as a Lender   
  By:                                                                         
Name:        Title:  

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE        AGENT:      DEUTSCHE BANK AG NEW YORK BRANCH,      as
Administrative Agent and as a Lender      By:   /s/ Murray
Mackinnon                      Name:   Murray Mackinnon      Title:   Director
LENDERS:      RAYMOND JAMES BANK. N.A.,      as a Lender      By:  
                                                                       Name:  
     Title:        CAPITAL ONE NATIONAL ASSOCIATION,      as a Lender      By:  
                                                                       Name:  
     Title:  

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE        AGENT:      DEUTSCHE BANK AG NEW YORK BRANCH,      as
Administrative Agent and as a Lender      By:  
                                                                       Name:  
     Title:   LENDERS:      RAYMOND JAMES BANK, N.A.,      as a Lender      By:
  /s/ James M. Armstrong                                Name:   James M.
Armstrong      Title:   CRE Lending Manager—SVP      CAPITAL ONE NATIONAL
ASSOCIATION,      as a Lender      By:                                         
                                Name:        Title:  

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE        AGENT:      DEUTSCHE BANK AG NEW YORK BRANCH,      as
Administrative Agent and as a Lender      By:  
                                                                       Name:  
     Title:   LENDERS:      RAYMOND JAMES BANK, N.A.,      as a Lender      By:
                                                                         Name:  
     Title:        CAPITAL ONE NATIONAL ASSOCIATION,      as a Lender      By:  
/s/ Richard O’Neill                                        Name:   Richard
O’Neill      Title:   Managing Director

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A1

[Attached]

 

1 

NTD: Please provide



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of May 14, 2018,

and as amended by Amendment No. 1 on August 31, 2018,

Among

RED LION HOTELS CORPORATION

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent and Sole Bookrunner and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC., CAPITAL ONE, NATIONAL ASSOCIATION and

RAYMOND JAMES BANK, N.A.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

    

DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      47  

SECTION 1.03

  Accounting Terms      48  

SECTION 1.04

  Rounding      48  

SECTION 1.05

  References to Agreements, Laws, Etc.      48  

SECTION 1.06

  Times of Day      48  

SECTION 1.07

  Timing of Payment or Performance      49  

SECTION 1.08

  Subsidiary Compliance      49  

ARTICLE II

    

THE COMMITMENTS AND CREDIT EXTENSIONS

     49  

SECTION 2.01

  The Loans      49  

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans      50  

SECTION 2.03

  [reserved]      51  

SECTION 2.04

  [reserved]      51  

SECTION 2.05

  Prepayments      51  

SECTION 2.06

  Termination or Reduction of Commitments      54  

SECTION 2.07

  Repayment of Loans      54  

SECTION 2.08

  Interest      55  

SECTION 2.09

  Fees      55  

SECTION 2.10

  Computation of Interest and Fees      56  

SECTION 2.11

  Evidence of Indebtedness      56  

SECTION 2.12

  Payments Generally      57  

SECTION 2.13

  Sharing of Payments      59  

SECTION 2.14

  Incremental Credit Extensions      59  

SECTION 2.15

  [reserved]      62  

SECTION 2.16

  Extension of Term Loans; Extension of Revolving Credit Loans      62  

SECTION 2.17

  Defaulting Lenders      65  

ARTICLE III

    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     67  

SECTION 3.01

  Taxes      67  

SECTION 3.02

  Illegality      69  

SECTION 3.03

  Inability to Determine Rates      70  

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      70  

SECTION 3.05

  Funding Losses      72  

SECTION 3.06

  Matters Applicable to All Requests for Compensation      72  

SECTION 3.07

  Replacement of Lenders under Certain Circumstances      73  

SECTION 3.08

  Survival      74  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     75  

SECTION 4.01

  Conditions to Closing Date      75  

SECTION 4.02

  Conditions to All Credit Extensions      77  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

     78  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      78  

SECTION 5.02

  Authorization; No Contravention      78  

SECTION 5.03

  Governmental Authorization; Other Consents      78  

SECTION 5.04

  Binding Effect      79  

SECTION 5.05

  Financial Statements; No Material Adverse Effect      79  

SECTION 5.06

  Litigation      80  

SECTION 5.07

  [reserved]      80  

SECTION 5.08

  Ownership of Property; Liens; Real Property      80  

SECTION 5.09

  Environmental Matters      80  

SECTION 5.10

  Taxes      81  

SECTION 5.11

  ERISA Compliance      81  

SECTION 5.12

  Subsidiaries; Equity Interests      82  

SECTION 5.13

  Margin Regulations; Investment Company Act      82  

SECTION 5.14

  Disclosure      82  

SECTION 5.15

  Labor Matters      83  

SECTION 5.16

  [reserved]      83  

SECTION 5.17

  Intellectual Property; Licenses, Etc.      83  

SECTION 5.18

  Solvency      83  

SECTION 5.19

  Subordination of Junior Financing; First Lien Obligations      83  

SECTION 5.20

  Sanctions; Anti-Corruption; USA PATRIOT Act      84  

SECTION 5.21

  Security Documents      84  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

     85  

SECTION 6.01

  Financial Statements and Budget      85  

SECTION 6.02

  Certificates; Other Information      87  

SECTION 6.03

  Notices      88  

SECTION 6.04

  Payment of Obligations      88  

SECTION 6.05

  Preservation of Existence, Etc.      89  

SECTION 6.06

  Maintenance of Properties      89  

SECTION 6.07

  Maintenance of Insurance      89  

SECTION 6.08

  Compliance with Laws      90  

SECTION 6.09

  Books and Records      90  

SECTION 6.10

  Inspection Rights      90  

SECTION 6.11

  Additional Collateral; Additional Guarantors      91  

SECTION 6.12

  Compliance with Environmental Laws      92  

SECTION 6.13

  Further Assurances      93  

SECTION 6.14

  [reserved]      94  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

    

NEGATIVE COVENANTS

     94  

SECTION 7.01

  Liens      94  

SECTION 7.02

  Investments      98  

SECTION 7.03

  Indebtedness      101  

SECTION 7.04

  Fundamental Changes      104  

SECTION 7.05

  Dispositions      105  

SECTION 7.06

  Restricted Payments      107  

SECTION 7.07

  Change in Nature of Business      108  

SECTION 7.08

  Transactions with Affiliates      109  

SECTION 7.09

  Burdensome Agreements      109  

SECTION 7.10

  Use of Proceeds      110  

SECTION 7.11

  Financial Covenant      110  

SECTION 7.12

  Accounting Changes      110  

SECTION 7.13

  Prepayments, Etc. of Indebtedness      110  

SECTION 7.14

  Permitted Activities      111  

ARTICLE VIII

    

EVENTS OF DEFAULT AND REMEDIES

     111  

SECTION 8.01

  Events of Default      111  

SECTION 8.02

  Remedies Upon Event of Default.      114  

SECTION 8.03

  Exclusion of Immaterial Subsidiaries      114  

SECTION 8.04

  Application of Funds      114  

ARTICLE IX

    

ADMINISTRATIVE AGENT AND OTHER AGENTS

     115  

SECTION 9.01

  Appointment and Authorization of Agents      115  

SECTION 9.02

  Delegation of Duties      116  

SECTION 9.03

  Liability of Agents      116  

SECTION 9.04

  Reliance by Agents      117  

SECTION 9.05

  Notice of Default      117  

SECTION 9.06

  Credit Decision; Disclosure of Information by Agents      118  

SECTION 9.07

  Indemnification of Agents      118  

SECTION 9.08

  Agents in Their Individual Capacities      119  

SECTION 9.09

  Successor Agents      119  

SECTION 9.10

  Administrative Agent May File Proofs of Claim      120  

SECTION 9.11

  Collateral and Guaranty Matters      121  

SECTION 9.12

  Other Agents; Lead Arrangers and Managers      122  

SECTION 9.13

  Withholding Tax Indemnity      122  

SECTION 9.14

  Appointment of Supplemental Agents      123  

ARTICLE X

    

MISCELLANEOUS

     123  

SECTION 10.01

  Amendments, Etc.      123  

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      126  

 

iii



--------------------------------------------------------------------------------

SECTION 10.03

  No Waiver; Cumulative Remedies      127  

SECTION 10.04

  Attorney Costs and Expenses      127  

SECTION 10.05

  Indemnification by the Borrower      128  

SECTION 10.06

  Payments Set Aside      129  

SECTION 10.07

  Successors and Assigns      129  

SECTION 10.08

  Confidentiality      135  

SECTION 10.09

  Setoff      136  

SECTION 10.10

  Interest Rate Limitation      136  

SECTION 10.11

  Counterparts      137  

SECTION 10.12

  Integration; Termination      137  

SECTION 10.13

  Survival of Representations and Warranties      137  

SECTION 10.14

  Severability      137  

SECTION 10.15

  GOVERNING LAW      138  

SECTION 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      138  

SECTION 10.17

  Binding Effect      139  

SECTION 10.18

  USA PATRIOT Act      139  

SECTION 10.19

  No Advisory or Fiduciary Responsibility      139  

SECTION 10.20

  Electronic Execution of Assignments      140  

SECTION 10.21

  Effect of Certain Inaccuracies      140  

SECTION 10.22

  Judgment Currency      141  

SECTION 10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      141
 

ARTICLE XI

    

GUARANTY

     142  

SECTION 11.01

  The Guaranty      142  

SECTION 11.02

  Obligations Unconditional      142  

SECTION 11.03

  Reinstatement      143  

SECTION 11.04

  Subrogation; Subordination      143  

SECTION 11.05

  Remedies.      144  

SECTION 11.06

  Instrument for the Payment of Money      144  

SECTION 11.07

  Continuing Guaranty      144  

SECTION 11.08

  General Limitation on Guarantee Obligations      144  

SECTION 11.09

  Information      144  

SECTION 11.10

  Release of Guarantors      145  

SECTION 11.11

  Right of Contribution      145  

SECTION 11.12

  Cross-Guaranty      145  

SECTION 11.13

  Certain ERISA Matters      146  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

  

1.01A

   Commitments

1.01B

   Disqualified Lenders

1.01C

   Collateral Documents

1.01D

   Excluded Subsidiaries

1.01F

   Material Real Property

1.08

   Subsidiary Compliance

5.05

   Certain Liabilities

5.06

   Litigation

5.08

   Ownership of Property

5.09(a)

   Environmental Matters

5.10

   Taxes

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

6.13(f)

   Equity Interests in JV Subsidiaries

6.15

   Post-Closing Covenants

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Certain Contractual Obligations

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

  

Form of

  

A

   Committed Loan Notice

D-1

   Term Note

D-2

   Revolving Credit Note

E-1

   Compliance Certificate

E-2

   Solvency Certificate

F

   Assignment and Assumption

G

   Security Agreement

H

   Perfection Certificate

I

   Intercompany Note

J-1

   First Lien Intercreditor Agreement

J-2

   Junior Lien Intercreditor Agreement

K-1

   United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2

   United States Tax Compliance Certificate (Foreign Non-Partnership
Participants)

K-3

   United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4

   United States Tax Compliance Certificate (Foreign Partnership Participants)

L

   Administrative Questionnaire

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of May 14,
2018, among RED LION HOTELS CORPORATION, a Washington corporation (the
“Borrower”), the Guarantors party hereto from time to time, DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent and Collateral Agent, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

The Borrower, through Red Lion Hotels Franchising, Inc., a Washington
corporation (“Purchaser”), intends to consummate the acquisition of all of the
issued and outstanding shares of capital stock of Knights Franchise Systems,
Inc., a Delaware corporation (the “Target”) from Wyndham Hotel Group, LLC, a
Delaware limited liability company and the sole stockholder of the Target (the
“Stockholder”) and certain properties, rights and assets in respect of the
business of franchising Knights Inn branded hotels to hotel owners from the
Stockholder and certain other entities in accordance with that certain
Acquisition Agreement dated as of April 3, 2018 (the “Acquisition Agreement”),
by and among the Purchaser, the Target, the Stockholder and other parties
thereto (the “Acquisition”).

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Initial Term Loans on the Closing Date in an initial aggregate
principal amount of $30,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $10,000,000.

The proceeds of the Initial Term Loans will be used by the Borrower on or around
the Closing Date to directly or indirectly consummate the Acquisition and pay
the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries), as applicable, all as
determined on a consolidated basis for such Acquired Entity or Business, as
applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

1



--------------------------------------------------------------------------------

“Acquisition” has the meaning specified in the preliminary statements of this
Agreement.

“Acquisition Agreement” has the meaning specified in the preliminary statements
of this Agreement.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness.

“Amendment No. 1 Closing Date means August 31, 2018.

“Anaheim Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 1850 South Harbor Boulevard, Anaheim, CA 92802.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” has the meaning set forth in Section 5.20(a).

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means a percentage per annum equal to (A) for Eurocurrency
Rate Loans, 3.00% and (B) for Base Rate Loans, 2.00%

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Counterparty” means any Agent, Lender or any Affiliate of an Agent or
Lender at the time it entered into a Secured Hedge Agreement or a Treasury
Services Agreement, as applicable, in its capacity as a party thereto.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets and
related consolidated statements of operations and cash flows for the Borrower
and the Target for the fiscal years ended December 31, 2018, December 31, 2017,
December 31, 2016 and December 31, 2015.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Baltimore Intercompany Loan” means that certain intercompany loan in an
aggregate principal amount not to exceed $13,300,000 (together with interest and
fees thereon, the “Baltimore Intercompany Loan Amount”) between PFP IV SUB III,
LLC, a Delaware limited liability company (and, following the purchase thereof
by RLH Baltimore Loan Subsidiary, RLH Baltimore Loan Subsidiary, as lender, and
RL Baltimore, LLC, as borrower, originally dated as of April 23, 2015,

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1.00%, (b) the
Prime Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day; it being
understood that, for the avoidance of doubt, the Base Rate shall be deemed to be
not less than 0% per annum solely with respect to the Term Loans. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (a) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Brand Standard Equipment Loans” means loans made by the Borrower, at its
discretion, to Persons signing with the Borrower or any Subsidiary either a new
franchise agreement or new management agreement in connection with a change of
brand of the hotel property owned or operated by any such Person to a brand
owned by the Borrower or any Subsidiary, or a change in management of a hotel
property owned or operated by any such Person to the Borrower or any Subsidiary
as manager, to facilitate the acquisition of equipment necessitated by the
change in brand or management.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing of a
particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in Dollars are conducted by and between banks in the
applicable London interbank market.

 

4



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized or financing leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Borrower as financing or capital lease obligations and (ii) that are
subsequently recharacterized as financing or capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as financing or
capital lease obligations, Capitalized Lease Obligations or Indebtedness.

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:

(1) Dollars;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 in the case of non-U.S. banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3), (6) and (7) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(3) above;

(5) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

 

5



--------------------------------------------------------------------------------

(6) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(10) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(11) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(12) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (11) above.

In the case of Investments by any Foreign Subsidiary that is a Subsidiary or
Investments made in a country outside the United States of America, Cash
Equivalents shall also include (a) investments of the type and maturity
described in clauses (1) through (7) and clauses (9), (10), (11) and (12) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (12) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

 

6



--------------------------------------------------------------------------------

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) any “person” or “group” (as those terms are used in Section 13(d)(3) of the
Exchange Act, it being agreed that an employee of the Borrower or any of its
Subsidiaries for whom shares are held under an employee stock ownership,
employee retirement, employee savings or similar plan and whose shares are voted
in accordance with the instructions of such employee shall not be a member of a
“group” (as that term is used in Section 13(d)(3) of the Exchange Act) solely
because such employee’s shares are held by a trustee under said plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Equity Interests of Borrower (or other
securities convertible into such Equity Interests) representing 35% or more of
the combined voting power of all Equity Interests of Borrower entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the board of directors of Borrower;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
in respect of any of the foregoing with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

(c) a majority of the members of the board of directors of Borrower are not
Continuing Directors.

Notwithstanding the foregoing, the Acquisition shall be deemed not to constitute
a Change of Control.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Initial
Term Commitments, or Incremental Term Commitments and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Extension Series, Initial Term
Loans, Incremental Term Loans or Extended Term Loans of a given Extension
Series. Revolving Credit Commitments, Incremental Revolving Credit Commitments,
Extended Revolving Credit Commitments, Initial Term Commitments or Incremental
Term Commitments (and in each case, the Loans made pursuant to such Commitments)

 

7



--------------------------------------------------------------------------------

that have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class. There shall be no more than an aggregate of three Classes of
revolving credit facilities and five Classes of term loan facilities under this
Agreement.

“Closing Date” means May 14, 2018, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to the Engagement Letter dated as of April 19, 2018, among Deutsche Bank
Securities Inc. and the Borrower.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided, however, that,
notwithstanding anything in this Agreement, the Security Agreement or any
Collateral Document to the contrary, the Collateral shall not include, and the
Collateral and Guarantee Requirement shall not apply to, the Excluded
Collateral.

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11, Section 6.13 or Section 6.15, subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

(b) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all Equity Interests of each Subsidiary (that is not an
Excluded Subsidiary) directly owned by any Loan Party and (ii) 65% of the Equity
Interests in each Subsidiary (that is not an Excluded Subsidiary (other than any
Subsidiary that is an Excluded Subsidiary solely pursuant to clause (f) or (j)
of the definition thereof)) directly owned by any Loan Party, which Subsidiary
(x) is a Foreign Subsidiary or (y) substantially all of the assets of which
consist of the Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, in each case, subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents (to the
extent appropriate in the applicable jurisdiction);

(c) the Obligations and the Guaranty shall have been secured by a perfected
security interest in, and Mortgages on, substantially all now owned or at any
time hereafter acquired (i) Material Real Property and (ii) tangible and
intangible assets of each Loan Party (other than Real Property but including
Equity Interests, material intercompany debt,

 

8



--------------------------------------------------------------------------------

accounts, inventory, equipment, investment property, contract rights,
intellectual property in the United States of America, other general intangibles
and proceeds of the foregoing), in each case, subject to exceptions, exclusions
and limitations otherwise set forth in this Agreement and the Collateral
Documents (to the extent appropriate in the applicable jurisdiction); provided,
however, that the Mortgage on the Anaheim Property shall be released by
Collateral Agent (and the Collateral Agent will execute such release
documentation and record, or authorize the recordation of, the same to
effectuate the full release of such Mortgage) upon the satisfaction of the
following (i) the Obligations attributable to the Term Loans have been paid in
full, (ii) no default or Event of Default shall have occurred and be continuing
and (iii) Consolidated EBITDA for a trailing period of twelve months shall be at
least $17,500,000;

(d) to the extent a security interest in and Mortgages on any Material Real
Property are required pursuant to clause (c) above or under Sections 6.11, 6.13
or 6.15. the Administrative Agent shall have received:

(i) counterparts of a Mortgage with respect to such Material Property duly
executed and delivered by the record owner or lessee, as applicable, of such
property, together with evidence such Mortgage has been duly executed,
acknowledged and delivered by a duly authorized officer of each party thereto,
in form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties, and evidence that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent (it being
understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by the Mortgage shall be
limited to 100% of the fair market value of the property at the time the
Mortgage is entered into if such limitation results in such mortgage tax being
calculated based upon such fair market value);

(ii) fully paid American Land Title Association Lender’s policies of title
insurance (or marked-up title insurance commitments having the effect of
policies of title insurance) on the Material Real Property naming the Collateral
Agent as the insured for its benefit and that of the Secured Parties and their
respective successors and assigns (the “Mortgage Policies”) issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent in form and substance and in an amount reasonably
acceptable to the Administrative Agent (not to exceed 100% of the fair market
value of the real properties covered thereby), insuring the Mortgages to be
valid subsisting first priority Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 7.01 and
other Liens reasonably acceptable to the Administrative Agent, each of which
shall (A) to the extent reasonably necessary, include such coinsurance and
reinsurance arrangements (with provisions for direct access, if reasonably
necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
and (C) have been supplemented by such endorsements as shall be reasonably
requested by the Collateral Agent (including endorsements on matters relating to
usury, first loss, last dollar, zoning, contiguity, doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit and
so-called comprehensive coverage over covenants and restrictions, to the extent
such endorsements are available in the applicable jurisdiction at commercially
reasonable rates);

 

9



--------------------------------------------------------------------------------

(iii) an opinion of local counsel to the applicable Loan Party in the state in
which the Material Real Property is located, with respect to the enforceability
and perfection of such Mortgage and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent;

(iv) no later than ten Business Days prior to the date on which a Mortgage is
executed and delivered pursuant to this Agreement, a completed “life of the
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to the Material Real Property (together with a notice about special
flood hazard area status and flood disaster assistance, which, if applicable,
shall be duly executed by the applicable Loan Party relating to such Material
Real Property), and, if any “building” (as defined in the Flood Insurance Laws)
comprising a part of such Material Real Property is located in a special flood
hazard area, evidence of flood insurance as and to the extent required under
Section 6.07(c) hereof

(v) a new or updated survey (or an existing survey together with a “no-change”
affidavit) for such Material Real Property sufficient for the title insurance
company to issue the applicable Mortgage Policy without the standard survey
exception; and

(vi) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the Material Real Property described in the Mortgages have
been taken; and

(e) after the Closing Date, each Subsidiary of the Borrower that is not then a
Guarantor and not an Excluded Subsidiary shall become a Guarantor and signatory
to this Agreement pursuant to a joinder agreement in accordance with Sections
6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of the Borrower that Guarantees Indebtedness incurred under
Section 7.03(s) or Section 7.03(w), any Junior Financing, or any Permitted
Refinancing of any of the foregoing, shall be a Guarantor hereunder for so long
as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in, or
the obtaining of title insurance or taking other actions with respect to, (i) in
excess of 65% of the Equity Interests of any direct Foreign Subsidiary of a Loan
Party or a Domestic Subsidiary substantially all of whose assets consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are treated as controlled foreign corporations within the meaning of Section 957
of the Code, (ii) any property or assets owned by any Foreign Subsidiary,
(iii) any lease, license or agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable

 

10



--------------------------------------------------------------------------------

Law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
Law notwithstanding such prohibition, (iv) any real property other than Material
Real Property, (v) Excluded Contracts and Excluded Equipment, (vi) motor
vehicles and other assets subject to certificates of title except to the extent
perfection of a security interest therein may be accomplished by filing of
financing statements in appropriate form in the applicable jurisdiction under
the Uniform Commercial Code, (vii) Margin Stock, (viii) any trademark
application filed in the United States Patent and Trademark Office on the basis
of the Borrower’s or any Guarantor’s “intent to use” such mark and for which and
only for so long as a form evidencing use of the mark has not yet been filed
with the United States Patent and Trademark Office, to the extent that granting
a security interest in such trademark application prior to such filing would
impair the enforceability or validity of such trademark application or any
registration that issues therefrom under applicable federal Law, (ix) the
creation or perfection of pledges of, or security interests in, any property or
assets that would result in material adverse tax consequences to the Borrower or
any of its Subsidiaries, as determined in the reasonable judgment of the
Borrower and communicated in writing delivered to the Collateral Agent, (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
Uniform Commercial Code and other applicable Law, (xi) pledges and security
interests prohibited or restricted by applicable Law (including any requirement
to obtain the consent of any governmental authority or third party), (xii) all
commercial tort claims in an amount less than $500,000, (xiii) [reserved], (xiv)
letter of credit rights, except to the extent constituting a supporting
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a Uniform
Commercial Code financing statement (it being understood that no actions shall
be required to perfect a security interest in letter of credit rights, other
than the filing of a Uniform Commercial Code financing statement), (xv) any
particular assets if, in the reasonable judgment of the Administrative Agent and
the Borrower, the burden, cost or consequences of creating or perfecting such
pledges or security interests in such assets is excessive in relation to the
benefits to be obtained therefrom by the Lenders under the Loan Documents and
(xvi) proceeds from any and all of the foregoing assets described in clauses
(i) through (xv) above to the extent such proceeds would otherwise be excluded
pursuant to clauses (i) through (xv) above, except to the extent perfection can
be achieved by filing a Uniform Commercial Code financing statement;

(B) (i) [reserved]; (ii) no actions in any non-U.S. jurisdiction or required by
the laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S., including
any intellectual property registered in any non-U.S. jurisdiction, or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and (iii) except to the extent that perfection and priority may be
achieved by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, the Loan Documents shall not
contain any requirements as to perfection or priority with respect to any assets
or property described in this clause (B);

(C) after the Closing Date, the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in and
Mortgages on, or obtaining title insurance or taking other actions with respect
to, particular assets or any other compliance with the requirements of this
definition where it reasonably determines in

 

11



--------------------------------------------------------------------------------

writing, in consultation with the Borrower, that the creation or perfection of
security interests or taking other actions, or any other compliance with the
requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the Mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent or the Collateral Agent pursuant to
Section 4.01, Section 6.11, Section 6.13 or Section 6.15, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent or the Collateral Agent for the benefit of
the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Initial Term Commitment or Incremental Term Commitment as the context may
require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Borrower and its
Subsidiaries, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Connection Income Taxes” means, with respect to a Lender, Taxes that are
imposed on or measured by net income (however denominated), that are franchise
Taxes or that are branch profits Taxes, in each case imposed as a result of a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of the
Borrower and the Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes and foreign withholding taxes (including any future
taxes or other levies which replace or are intended to be in lieu of such taxes
and any penalties and interest related to such taxes or arising from tax
examinations) and the net tax expense associated with any adjustments made
pursuant to clauses (1) through (17) of the definition of “Consolidated Net
Income”; plus

 

12



--------------------------------------------------------------------------------

(b) consolidated interest expense (net of interest income) for such period; plus

(c) the total amount of depreciation and amortization expense for such period on
a consolidated basis and otherwise determined in accordance with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans) provided, that the aggregate amount of
any such restructuring charges or reserves, equity-based or non-cash
compensation charges or expenses added back pursuant to this clause (d) for any
applicable period, taken together with the aggregate amount (if any) added back
pursuant to clause (h) below for such period, shall not exceed in the aggregate
15% of Consolidated EBITDA for such period (as calculated before giving effect
to such adjustments); plus

(e) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may elect not to add back such non-cash charge in the
current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(f) Transaction Expenses; plus

(g) [reserved]; plus

(h) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than six
(6) months after the end of such period (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period for which Consolidated EBITDA is being
determined and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided, that
such cost savings and synergies are reasonably identifiable and factually
supportable (it is understood and agreed that “run-rate” means the full
recurring benefit for a

 

13



--------------------------------------------------------------------------------

period that is associated with any action taken, committed to be taken or
expected to be taken, net of the amount of actual benefits realized during such
period from such actions) provided, that the aggregate amount of any such cost
savings, operating expense reductions and synergies added back pursuant to this
clause (h) for any applicable period, taken together with the aggregate amount
(if any) added back pursuant to clause (d) above for such period, shall not
exceed in the aggregate 15% of Consolidated EBITDA for such period (as
calculated before giving effect to such adjustments); plus

(i) [reserved]; plus

(j) any costs or expense incurred by the Borrower or a Subsidiary of the
Borrower pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interest of the Borrower (other than
Disqualified Equity Interest); plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Borrower for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations;

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition”, compliance with the
covenants set forth in Section 7.11 and the calculation of Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Net Leverage Ratio, an adjustment
in respect of each Acquired Entity or Business equal to the amount of the Pro
Forma Adjustment with respect to such Acquired Entity or Business for such
period

 

14



--------------------------------------------------------------------------------

(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. There shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of or, closed or
classified as discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) by the Borrower or any Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition).

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Borrower or any Subsidiary
included in Consolidated Total Net Debt that is not secured by any Lien on
property or assets of the Borrower or any Subsidiary and (ii) the portion of
Indebtedness of the Borrower or any Subsidiary included in Consolidated Total
Net Debt that is secured by Liens on property or assets of the Borrower or any
Subsidiary, which Liens are expressly subordinated or junior to the Liens
securing the Obligations.

“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of Consolidated EBITDA to Fixed Charges for the Borrower and its Subsidiaries
for such Test Period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (1) consolidated interest expense of the Borrower and its
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (d) the interest component of Capitalized Lease Obligations, and
(e) net payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding
(q) any additional interest owing pursuant to the registration rights agreements
with respect to any securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or expensing of
deferred financing fees, amendment and consent fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (w) any expensing of
commitment and other financing fees and any other fees related to the
Acquisition or any acquisitions after the Closing Date, (x) [reserved], (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (z) interest expense attributable to a parent entity
resulting from push-down accounting; plus

(2) consolidated capitalized interest of the Borrower and its Subsidiaries for
such period, whether paid or accrued; less

(3) interest income of the Borrower and its Subsidiaries for such period.

 

15



--------------------------------------------------------------------------------

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided, however, that, without duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to the Acquisition or any multi-year strategic initiatives)
and Transaction Expenses shall be excluded;

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
Borrower, or that is accounted for by the equity method of accounting shall be
excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments (other
than Excluded Contributions) that are actually paid in cash (or to the extent
converted into cash) to the Borrower or a Subsidiary thereof in respect of such
period;

(6) the net income for such period of any Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of its net income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Subsidiary or its stockholders (other
than restrictions in this Agreement), unless such restriction with respect to
the payment of dividends or similar distributions has been legally waived;
provided that the Consolidated Net Income of the Borrower and its Subsidiaries
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) to the
Borrower or a Guarantor thereof in respect of such period, to the extent not
already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) in the Borrower’s consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Acquisition or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

 

16



--------------------------------------------------------------------------------

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the deferred compensation arrangements of
the Borrower), roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of the Borrower, shall be
excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any securities and the syndication and incurrence of any
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any securities and any Facility) and including, in each case,
any such transaction consummated on or prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards Codification
805), shall be excluded;

(12) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Acquisition (or within twenty-four months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 

17



--------------------------------------------------------------------------------

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) [reserved]; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Subsidiaries, notwithstanding anything to the contrary
in the foregoing, Consolidated Net Income shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Subsidiaries
(including, for the avoidance of doubt, JV Level Debt) outstanding on such date,
in an amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but excluding the effects of
any discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Acquisition or any Permitted Acquisition),
consisting of Indebtedness for borrowed money, Attributable Indebtedness, debt
obligations evidenced by promissory notes or similar instruments and the amount
of any Guarantees provided by any Loan Party in respect of Indebtedness of any
non-Loan Party, minus (x) the aggregate amount of all unrestricted cash and Cash
Equivalents on the balance sheet of the Borrower and its Subsidiaries as of such
date; provided that (i) Consolidated Total Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder, (ii) the aggregate amount of all cash
restricted in favor of the Collateral Agent for the benefit of the Secured
Parties held in the Cash Collateral Account shall be deemed to constitute
unrestricted cash and (ii) for the avoidance of doubt, obligations under Swap
Contracts do not constitute Consolidated Total Net Debt.

 

18



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Continuing Director” means, as of any date of determination, any member of the
applicable board of directors who: (1) was a member of such board of directors
on the Closing Date or (2) was nominated for election, elected or appointed to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
a proxy statement in which such member was named as a nominee for election as a
director).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan, plus 2.0% per annum, in each case to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Subsidiaries in
the definition of Consolidated EBITDA (and in the component definitions used
therein) were references to such Sold Entity or Business and its Subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any asset by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Borrower of any of its Equity Interests to
another Person.

 

19



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time of issuance of such Equity Interests; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means the Persons listed on Schedule 1.01B.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Denominated Loan” means any Loan incurred in Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

20



--------------------------------------------------------------------------------

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain Engagement Letter dated April 19, 2018,
among the Borrower and Deutsche Bank Securities Inc., as amended, supplemented,
modified or restated from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the actual or alleged presence,
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

21



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan or a notification or determination
that a Multiemployer Plan is in reorganization; (d) the filing by the PBGC of a
notice of intent to terminate any Pension Plan, the treatment of a Pension Plan
or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, respectively, or the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (e) appointment of a trustee to administer
any Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, whether or not waived; (g) any Foreign Benefit
Event; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party, any Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan denominated in Dollars, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or such comparable or successor rate
which is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provision of this definition, the
“Eurocurrency Rate” with respect to Eurocurrency Rate Loans denominated in
Dollars shall be the interest rate per annum, determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England at approximately 11:00 a.m. (London time) on the date
which is two Business Days prior to the beginning of such Interest Period;
provided that if the Eurocurrency Rate is negative, it shall be deemed to be
0.00%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Collateral” means, collectively, (a) all of the property set forth in
clause (A) in the definition of “Collateral and Guarantee Requirement”, (b) the
SeaTac Property, (c) the Kalispell Property and (d) the Spokane Property.

 

22



--------------------------------------------------------------------------------

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower or any Guarantor, or any requirement
of law, prohibits, or requires any consent or establishes any other condition
for or would terminate because of an assignment thereof or a grant of a security
interest therein by the Borrower or a Guarantor; provided that (i) rights under
any such Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Borrower or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) [reserved]; and

(3) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Equity Interest (other than Disqualified
Equity Interests and preferred stock) of the Borrower;

in each case to the extent designated as Excluded Contributions by the Borrower
pursuant to an officer’s certificate executed by the principal financial officer
of the Borrower.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not the Borrower or a Subsidiary
contained in the agreements or documents granting or governing such Capitalized
Lease Obligation or purchase money obligation prohibits, or requires any consent
or establishes any other conditions for or would result in the termination of
such agreement or document because of an assignment thereof, or a grant of a
security interest therein, by the Borrower or any Guarantor and (ii) such
restriction relates only to the asset or assets acquired by the Borrower or any
Guarantor with the proceeds of such Capitalized Lease Obligation or purchase
money obligation and attachments thereto, improvements thereof or substitutions
therefor; provided that all proceeds paid or payable to any of the Borrower or
any Guarantor from any sale, transfer or assignment or other voluntary or
involuntary disposition of such assets and all rights to receive such proceeds
shall be included in the Collateral to the extent not otherwise required to be
paid to the holder of any Capitalized Lease Obligations or purchase money
obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor including, without limitation, the JV
Subsidiaries, (b) any Subsidiary of a Guarantor that does not have total assets
in excess of 1.0% of Total Assets, individually or in the aggregate with all
other Subsidiaries excluded via this clause (b), (c) [reserved], (d) any
Subsidiary that is prohibited by applicable Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligation
would require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained), (e) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent, in consultation with the Borrower,

 

23



--------------------------------------------------------------------------------

the burden or cost or other consequences (including any material adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (f) any direct or indirect
Foreign Subsidiary of the Borrower, (g) any not-for-profit Subsidiaries, (h)
[reserved], (i) any direct or indirect Domestic Subsidiary substantially all of
the assets of which consist of the Equity Interests of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, (j) any Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary and (k) any captive insurance
subsidiaries (such Subsidiaries are listed on Schedule 1.01D). For the avoidance
of doubt, the term “Excluded Subsidiary” shall, at all times and for all
purposes, include any JV Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing JV Indebtedness” has the meaning set forth in Section 6.13(d).

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

 

24



--------------------------------------------------------------------------------

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means a given Class of Initial Term Loans or Incremental Term Loans,
a given Extension Series of Extended Term Loans, the Revolving Credit Facility,
a given Class of Incremental Revolving Credit Commitments or a given Extension
Series of Extended Revolving Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the rate charged to
the Administrative Agent on such day for such transactions as determined by the
Administrative Agent; provided that if such rate as determined above is
negative, it shall be deemed to be 0.00%.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among the Borrower, the subsidiaries of the Borrower from time to time party
thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under
Section 7.03 to be, and intended to be, secured on a pari passu basis with the
Obligations.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, which as
of the Closing Date ends on December 31 of each calendar year.

“Fixed Charges” means, with respect to the Borrower and its Subsidiaries for any
period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

 

25



--------------------------------------------------------------------------------

(2) all scheduled principal amortization payments that were paid or payable in
cash during such period with respect to Indebtedness for borrowed money of the
Borrower and its Subsidiaries (limited, in the case of any consolidated
non-wholly owned Subsidiary (and any direct or indirect subsidiary thereof) of a
Loan Party, to the pro rata share of any such payments calculated in accordance
with such Loan Party’s ownership percentage of such consolidated non-wholly
owned Subsidiary’s Equity Interests), including payments in respect of
Capitalized Lease Obligations, but excluding payments with respect to
intercompany Indebtedness;

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(4) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“Franchisee Incentive Finance Program” means, collectively, all undertakings
related to Key Money, Brand Standard Equipment Loans and Franchisee Loans
utilized by the Borrower in connection with its franchisee relationships.

“Franchisee Loans” means loans made by the Borrower, at its discretion, to
Persons signing with Borrower or a Subsidiary either a new franchise agreement
or new management agreement in connection with a change of brand of the hotel
property owned or operated by any such Person to a brand owned by the Borrower
or any Subsidiary, or a change in management of a hotel property owned or
operated by any such Person to the Borrower or any Subsidiary as manager, to
facilitate the acquisition of furniture, fixtures and equipment necessitated by
the change in brand or management.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

26



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value,” as defined therein, and Indebtedness shall be measured at the
aggregate principal amount thereof, and (iii) the accounting for operating
leases and financing or capital leases under GAAP as in effect on the Closing
Date (including, without limitation, Accounting Standards Codification 840)
shall apply for the purposes of determining compliance with the provisions of
this Agreement, including the definition of Capitalized Leases and obligations
in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness), or non-recourse carve out guarantees customarily given in
otherwise non-recourse loan transactions. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

27



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) the wholly owned Domestic Subsidiaries of
the Borrower (other than any Excluded Subsidiary), (ii) those wholly owned
Domestic Subsidiaries that issue a Guaranty of the Obligations after the Closing
Date pursuant to Section 6.11 or otherwise, at the option of the Borrower,
issues a Guaranty of the Obligations after the Closing Date and (vi) solely in
respect of any Secured Hedge Agreement or Treasury Services Agreement to which
the Borrower is not a party, the Borrower, in each case, until the Guaranty
thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

28



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt and (B) exclude obligations under or in respect of operating
leases or sale lease-back transactions (except any resulting Capitalized Lease
Obligations). The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding anything in this
definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

 

29



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled
immediately prior to the time of designation of a new Lending Office (or
assignment) to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01, (v) any withholding Taxes imposed under FATCA, and
(vi) any U.S. federal backup withholding imposed as a result of a failure by a
Lender that is a United States person as defined in Section 7701(a)(30) of the
Code to deliver the form described in Section 3.01(d)(i).

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Initial Term Commitments is $30,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower under this Agreement in an aggregate principal amount of
$30,000,000.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

 

30



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“IP Rights” has the meaning set forth in Section 5.17.

“Junior Financing” has the meaning set forth in Section 7.13(a).

 

31



--------------------------------------------------------------------------------

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Collateral Agent and one or more collateral agents or
representatives for the holders of indebtedness issued or incurred pursuant to
Section 7.03 that is intended to be secured on a basis junior to the
Obligations. Wherever in this Agreement, an Other Debt Representative is
required to become party to the Junior Lien Intercreditor Agreement, if the
related Indebtedness is the initial Indebtedness incurred by the Borrower or any
Subsidiary to be secured by a Lien on a basis junior to the Liens securing the
Obligations, then the Borrower, the Guarantors, the Administrative Agent and the
Other Debt Representative for such Indebtedness shall execute and deliver the
Junior Lien Intercreditor Agreement.

“JV Borrowers” has the meaning set forth in Section 6.13(d).

“JV Level Debt” means the pro rata share of any Indebtedness of a consolidated
non-wholly owned Subsidiary (or any direct or indirect subsidiary thereof) of a
Loan Party that is non-recourse to any Loan Party calculated in accordance with
such Loan Party’s ownership percentage of such non-wholly owned Subsidiary’s
Equity Interests.

“JV Subsidiary” means any means a corporation, partnership, joint venture,
limited liability company or other business entity which is wholly-owned by RL
Venture Holding.

“Kalispell Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 20 N. Main St., Kalispell, MT 59901.

“Key Money” means funds made available by the Borrower, at its discretion, to
Persons signing with Borrower or a Subsidiary either a new franchise agreement
or new management agreement in connection with a change of brand of the hotel
property owned or operated by any such Person to a brand owned by Borrower or a
Subsidiary, or a change in management of a hotel property owned or operated by
any such Person to Borrower or a Subsidiary as manager, to facilitate the change
in brand or management.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans or any Incremental Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
laws (including common laws), statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents,
orders, decrees, injunctions or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

32



--------------------------------------------------------------------------------

“Lead Arrangers” means Deutsche Bank Securities Inc., Capital One, National
Association and Raymond James Bank, N.A., in their respective capacities as
joint lead arrangers under this Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, their successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two business days of the date
when due, unless subject to a good faith dispute; (iii) a Lender has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations, or has made a public statement to that effect with
respect to its funding obligations, under the Revolving Credit Facility or under
other agreements generally in which it commits to extend credit; (iv) a Lender
has failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations under the
Revolving Credit Facility (provided that such Lender shall cease to be a
Defaulting Lender upon the Administrative Agent’s receipt of such confirmation
in form and substance reasonably satisfactory to the Administrative Agent); or
(v) a Lender has admitted in writing that it is insolvent or such Lender becomes
subject to a Lender-Related Distress Event or a Bail-in Action. Any
determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (v) above shall be conclusive and
binding absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

33



--------------------------------------------------------------------------------

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan (including any Incremental
Term Loan and any extensions of credit under any Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Collateral
Documents, (iii) each Intercreditor Agreement to the extent then in effect and
(iv) any Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Loan Parties (taken as a whole) to fully and timely
perform any of their payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party; or (c) material adverse effect
on the rights and remedies available to the Lenders or any Agent under any Loan
Document.

“Material Real Property” means (x) any fee-owned or leased real property located
in the United States that is owned or leased by a Loan Party and is set forth on
Schedule 1.01F, (y) any fee-owned real property located in the United States
acquired by a Loan Party after the Closing Date with an individual fair market
value in excess of $2,000,000 (as determined by the Borrower acting in good
faith) and (z) any leased real property located in the United States and newly
leased by a Loan Party after the Closing Date which real property is material to
the operations of the Borrower and its Subsidiaries as reasonably determined by
the Administrative Agent and which the granting of a leasehold mortgage in favor
of the Administrative Agent on such property is not prohibited by the terms of
the underlying lease or require the approval of a Person whose approval can be
withheld in its sole and exclusive discretion or without a requirement of
reasonableness.

“Maturity Date” means (i) with respect to the Initial Term Loans and the
Revolving Credit Commitments, the date that is five years after the Closing
Date, (ii) with respect to any tranche of Extended Term Loans or Extended
Revolving Credit Commitments, the final maturity date applicable thereto as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders,(iii) [reserved] and (iv) with respect to any Incremental Term Loans
or Incremental Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Incremental Amendment; provided, in each
case, that if such date is not a Business Day, then the applicable Maturity Date
shall be the next succeeding Business Day.

 

34



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in clause (d)(ii) in the
definition of “Collateral and Guarantee Requirement”.

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties in form and
substance reasonably satisfactory to the Administrative Agent, executed,
delivered and filed or recorded, as applicable, pursuant to Sections 6.11, 6.13
or 6.15.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six years, has made or been obligated to make contributions.

“Net Proceeds” means:

(a) 100% of the aggregate cash proceeds received by the Borrower or any of the
Subsidiaries in respect of any Disposition or Casualty Event, net of the direct
costs relating to such Disposition or Casualty Event, including legal,
accounting and investment banking fees, payments made in order to obtain a
necessary consent or required by applicable law, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, other
customary fees and expenses, including title and recordation expenses and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the repayment of principal, premium, if any, and interest on amounts
required to be applied to the repayment of Indebtedness secured by a Lien (other
than a Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on such assets and required (other than Indebtedness under the Loan
Documents) to be paid (and is timely repaid) as a result of such transaction and
any deduction of appropriate amounts to be provided by the Borrower or any of
its Subsidiaries as a reserve in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to the foregoing) associated with the
asset disposed of in such transaction and retained by the Borrower or any of its
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction (however, the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that in the case of any
Disposition or Casualty Event by a non-wholly owned Subsidiary, the pro rata
portion of the Net Proceeds thereof attributable to minority interests and not
available for distribution to or for the account of the Borrower or a
wholly-owned Subsidiary shall be deducted for the calculation of such Net
Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Subsidiaries of any Indebtedness, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale.

 

35



--------------------------------------------------------------------------------

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Subsidiary shall be
disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(c).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), (b) was not previously (and is not
concurrently being) applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was or is (or may have been)
contingent on receipt of such amount or utilization of such amount for a
specified purpose and (c) was not utilized pursuant to Section 8.05. The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by (b) above.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding and (y) obligations of any Loan Party arising under any
Secured Hedge Agreement or any Treasury Services Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Subsidiaries to the extent they have obligations under
the Loan Documents) include (a) the obligation (including guarantee obligations)
to pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party. foregoing
that any Lender, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party. Notwithstanding the foregoing, the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement or any Treasury
Services Agreement shall be secured and guaranteed pursuant to the Collateral
Documents and the Guaranty only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed. Notwithstanding the foregoing,
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” means original issue discount.

 

36



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means, with respect to the Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding Principal Amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the Federal Funds Rate.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

 

37



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (ii) such modification, refinancing, refunding, renewal, replacement
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended and (iii) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended was subject to an Intercreditor Agreement, the holders of such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness (if
such Indebtedness is secured) or their representative on their behalf shall
become party to such Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

 

38



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Dollar
Denominated Loan.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and the Subsidiaries; provided that, so long as such
actions are taken during such Post-Acquisition Period or such costs are incurred
during such Post-Acquisition Period, as applicable, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be limited to the extent set
forth in and without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions) that
are (as determined by the Borrower in good faith) (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Borrower
and the Subsidiaries and (z) factually supportable or (ii) otherwise consistent
with the definition of Pro Forma Adjustment; provided, further, that when
calculating (i) the Consolidated Total Net Leverage Ratio for purposes of the
definition of “Applicable Rate” and (ii) Consolidated Total Net Leverage Ratio
or Consolidated Fixed Charge Coverage Ratio for purposes of determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 

39



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.02.

“Purchaser” has the meaning specified in the preliminary statements of this
Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property (including, without limitation, any vacation
ownership intervals) owned or leased by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Refinancing” means the repayment in full of all third party Indebtedness of
(x) the Borrower and its Subsidiaries and (y) the Target, in each case existing
prior to the consummation of the Acquisition (other than existing financing or
capital leases and letters of credit and any Indebtedness of the Borrower and
its Subsidiaries set forth on Schedule 7.03(b)) with the proceeds of the Initial
Term Loans, the Revolving Credit Loans and the termination and release of all
commitments, security interests and guarantees in connection therewith.

 

40



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating in into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, continuation
or conversion of Term Loans or Revolving Credit Loans, a Committed Loan Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility and (b) the aggregate unused Commitments under
such Facility; provided that the unused Commitments of, and the portion of the
Total Outstandings under such Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of the Required
Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans and (b) aggregate unused Revolving Credit
Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

41



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s or a Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in Dollars, and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), in an aggregate Principal Amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.01A
under the caption “Revolving Credit Commitments” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $10,000,000 on the Closing Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the
amount of the outstanding Principal Amount of such Revolving Credit Lender’s
Revolving Credit Loans.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans or Extended Revolving Credit
Commitments, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

42



--------------------------------------------------------------------------------

“RL Venture Holding” means RL Venture Holding LLC, a Delaware limited liability
company.

“RLH Baltimore Loan Subsidiary” means RLH Baltimore Loan Acquisition LLC, a
Delware limited liability company,

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SeaTac Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 18220 International Blvd., Seattle, WA 98188.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Subsidiaries on the Closing Date, and any
reasonable extension thereof, or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Subsidiaries are engaged or propose to be engaged on the
Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.

“Sole Bookrunner” means Deutsche Bank Securities Inc., in its capacity as sole
bookrunner under this Agreement.

 

43



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

“Spokane Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 700 N. Division, Spokane, WA 99201.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on the Borrower’s or any Subsidiary’s financial
statements.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

44



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Target” has the meaning specified in the preliminary statements of this
Agreement.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment or (iii) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means any Initial Term Loans or any Incremental Term Loan or
Extended Term Loan designated as a “Term Loan”, as the context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

 

45



--------------------------------------------------------------------------------

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $2,500,000.

“Total Assets” means the total assets of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Borrower delivered pursuant to Sections 6.01(a) or (b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Agreements” means each other instrument or agreement to be entered
into in connection with, or as contemplated by, the Acquisition.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any OID or upfront fees), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Closing Date and the execution and delivery of Loan Documents entered into
on the Closing Date, (b) the Refinancing and (c) the payment of Transaction
Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Treasury Services Agreement” means any agreement between the Borrower and any
Approved Counterparty relating to treasury, depository, credit card, debit card,
stored value cards, purchasing or procurement cards and cash management services
or automated clearinghouse transfer of funds or any similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means quarterly financial statements filed on
Form 10-Q in compliance with the SEC.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

46



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

47



--------------------------------------------------------------------------------

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs (other than determining
“Applicable Rate” or actual compliance with Section 7.11), the Consolidated
Total Net Leverage Ratio and Consolidated Fixed Charge Coverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

48



--------------------------------------------------------------------------------

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08 Subsidiary Compliance.

The Agents and Lenders acknowledge and agree that, although the Borrower or any
Loan Party may have a majority equity interest in any Subsidiary that is not
wholly-owned by the Borrower or any Loan Party, if the Borrower or Loan Party
does not have the voting power, either as an owner or party appointing members
of a governing board of such Subsidiary, so as to give the Borrower or Loan
Party Control of such Subsidiary with regard to an action of such Subsidiary so
as to compel, or such that it could compel, such Subsidiary to take an action or
not take an action for such Subsidiary (any such Subsidiary, a “Non-Controlled
Subsidiary”) to comply with any of the sections of the Agreement listed on
Schedule 1.08, the failure of the Subsidiary to take such action or not take an
action to comply with any of the sections of the Agreement listed in Schedule
1.08 shall not constitute a Default or an Event of Default thereunder, provided
the Borrower or Loan Party uses its reasonable efforts to cause the Subsidiary
to comply with the applicable section of the Agreement; provided, that (i) the
compliance or non-compliance by any non-wholly-owned Subsidiary with respect to
any provision of this Agreement other than the sections listed in Schedule 1.08
shall not be subject to this Section 1.08 and (ii) this Section 1.08 shall in no
way modify the requirements of the Borrower under Section 7.11.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
from the Closing Date until the Maturity Date with respect to such Revolving
Credit Lender’s applicable Revolving Credit Commitment, in an aggregate
Principal Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment at such time; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans denominated in Dollars may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

49



--------------------------------------------------------------------------------

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (i) three Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, (ii) solely with respect to Term
Borrowings, one (1) Business Day before the requested date of any Borrowing of
Base Rate Loans and (iii) solely with respect to Revolving Credit Borrowings, on
or before 10:00 am New York City Time on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Except as provided in Section 2.14(a),
each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of, if such Eurocurrency Rate Loan is
denominated in Dollars, $1,000,000. Except as provided in Sections 2.03(c),
2.14(a) or the last sentence of this paragraph, each Borrowing of or conversion
to Base Rate Loans shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing of a particular Class, a Revolving Credit Borrowing,
a conversion of Term Loans of any Class or Revolving Credit Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans of a Class or Revolving Credit Loans are to be converted,
(v) in the case of a Revolving Credit Borrowing, the relevant amount of Dollars
in which such Revolving Credit Borrowing is to be denominated and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as or converted to
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

50



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans be prepaid on the last day of the then current Interest Period with
respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 [reserved].

SECTION 2.04 [reserved].

SECTION 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon, subject to clause (iii) below, written
notice to the Administrative Agent by the Borrower, at any time or from time to
time voluntarily prepay Term Loans and Revolving Credit Loans in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Administrative Agent not later than 1:00 p.m. New York City time
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) one (1) Business Day prior to any prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum Principal
Amount of $1,000,000; and (3) any prepayment of Base Rate Loans shall be in a
minimum Principal Amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire Principal Amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a

 

51



--------------------------------------------------------------------------------

Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon to
such date, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings and, subject to the pro rata application within any Class of Loans,
any Class to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share as provided for under this Agreement.

(ii) [reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from either (a) a refinancing
of all or a portion of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed, or (b) a Disposition, which
Disposition shall not be consummated or shall otherwise be delayed. Each
prepayment of any Class of Term Loans pursuant to this Section 2.05(a) shall be
applied in an order of priority to repayments thereof required pursuant to
Section 2.07(a) as directed by the Borrower and, absent such direction, shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, at any time subject to the notice provisions set forth in this
Section 2.05(a), prepay the Term Loans with amounts held in the Cash Collateral
Account.

(b) Mandatory.

(i) [reserved].

(ii) If (x) the Borrower or any Subsidiary of the Borrower Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (d), (e), (g), (h), (i), (k), (l) or (p)),
or (y) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or Subsidiary of Net Proceeds, the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(x) below, on or prior to the
date which is ten (10) Business Days after the date of the realization or
receipt by the Borrower or any Subsidiary of such Net Proceeds, subject to
clause (b)(xi) below, an aggregate principal amount of Term Loans in an amount
equal to 100% of all such Net Proceeds received.

(iii) [reserved].

(iv) If the Borrower or any Subsidiary incurs or issues any Indebtedness after
the Closing Date (other than Indebtedness not prohibited under Section 7.03),
the Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(ix) below an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Proceeds received therefrom on or prior to the date which is
five (5) Business Days after the receipt by the Borrower or such Subsidiary of
such Net Proceeds.

 

52



--------------------------------------------------------------------------------

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans in an aggregate amount equal to such excess.

(vi) Except with respect to Loans incurred in connection with any Term Loan
Extension Request, Revolver Extension Request or any Incremental Amendment
(which may be prepaid on a less than pro rata basis in accordance with its
terms), (A) each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied ratably to each Class of Term Loans then outstanding (provided that
any Class of Incremental Term Loans may specify that one or more other Classes
of Term Loans and Incremental Term Loans may be prepaid prior to such Class of
Incremental Term Loans); (B) with respect to each Class of Term Loans, each
prepayment pursuant to clauses (i) through (iv) of this Section 2.05(b) shall be
applied to the scheduled installments of principal thereof following the date of
prepayment pursuant to Section 2.07(a) in direct order of maturity; and (C) each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares of such prepayment.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with this
Section 2.05(b).

(ix) [reserved].

(x) In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

 

53



--------------------------------------------------------------------------------

(xi) Starting with the full fiscal quarter ending March 31, 2019, the Borrower
shall prepay the Term Loans on a quarterly basis with (x) 50% of all
distributions received by the Borrower and the other Loan Parties, without
duplication, from their respective Subsidiaries and joint venture interests
during any such fiscal quarter minus (y) the amount of the amortization payment
required to be made for such fiscal quarter under Section 2.07; provided, that
the amount of such prepayment required pursuant to this paragraph for any given
fiscal quarter plus the amount of such amortization payment, shall not exceed
$5,000,000.

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $1,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. Notwithstanding the foregoing, the Borrower may rescind or postpone any
notice of termination of the Commitments if such termination would have resulted
from (i) a refinancing of all of the applicable Facility, which refinancing
shall not be consummated or otherwise shall be delayed, or (ii) a Disposition,
which Disposition shall not be consummated or shall otherwise be delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by it on the Closing Date. The Revolving Credit Commitment
shall automatically and permanently terminate on the Maturity Date with respect
to the Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders, (i) on the last Business Day of each March,
June, September and December, commencing with the first full fiscal quarter
after the Closing Date until the fiscal quarter ending prior to the fifth
anniversary of the Closing Date, an aggregate principal amount equal to 1.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Initial Term Loans, the aggregate
principal amount of all Initial Term Loans outstanding on such date. In the
event any Incremental Term Loans or Extended Term Loans are made, such
Incremental Term Loans or Extended Term Loans, as applicable, shall be repaid by
the Borrower in the amounts and on the dates set forth in the Incremental
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

 

54



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of a Default or Event of Default under
Section 8.01(a), the Borrower shall pay interest on past due amounts owing by it
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to 0.375% per annum of the actual
daily amount by which the aggregate Revolving Credit Commitment for the
applicable Facility exceeds the Outstanding Amount of Revolving Credit Loans for
such Facility; provided that any commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender, except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fee on each Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Commitments, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date during the first full fiscal
quarter to occur after the Closing Date

 

55



--------------------------------------------------------------------------------

and on the Maturity Date for the Revolving Credit Commitments. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of three
hundred and sixty-five (365) days, or three hundred and sixty-six (366) days, as
applicable, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) [reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) , and by each Lender in its account or accounts
pursuant to Sections 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

56



--------------------------------------------------------------------------------

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for Dollar-denominated payments and in Same Day Funds not later than 1:00
p.m. New York City time on the date specified herein. The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s applicable Lending Office. All payments
received by the Administrative Agent after the time specified above shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. When

 

57



--------------------------------------------------------------------------------

such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, or Extension
Amendment are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

58



--------------------------------------------------------------------------------

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be in the same
Facility as any outstanding Term Loans of an existing Class of Term Loans (a
“Term Loan Increase” or the “Incremental Term Commitments”) and/or (B) one or
more increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase” or the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. On any Incremental Facility Closing Date on which any
Incremental Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (or any
Loan Party organized under the laws of the United States, any state thereof, the
District of Columbia or any territory thereof, may be designated as a borrower
in respect thereof) (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class

 

59



--------------------------------------------------------------------------------

and (ii) each Incremental Term Lender of such Class shall become a Lender
hereunder with respect to the Incremental Term Commitment of such Class and the
Incremental Term Loans of such Class made pursuant thereto. On any Incremental
Facility Closing Date on which any Incremental Revolving Credit Commitments of
any Class are effected through the establishment of one or more new revolving
credit commitments, subject to the satisfaction of the terms and conditions in
this Section 2.14, (i) each Incremental Revolving Credit Lender of such
Class shall make its Commitment available to the Borrower (or any Loan Party
organized under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, that may be designated as a borrower in
respect thereof) (when borrowed, an “Incremental Revolving Credit Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Incremental Revolving Credit Commitment of such Class and (ii) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Credit Loans of such Class made pursuant
thereto. Notwithstanding the foregoing, Incremental Term Loans shall have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that the
Administrative Agent shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases to the extent such
consent, if any, would be required under Section 10.07(b) for an assignment of
Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender,.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) no Event of Default shall have occurred and be continuing or would exist
after giving effect to such Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment);

(iii) the Borrower and its Subsidiaries shall be in compliance with the
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
Incremental Facility Closing Date and the last day of the most recently ended
Test Period, as if any Incremental Term Loans or Incremental Revolving Credit
Commitments, as applicable, available under such Incremental Commitments had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith, and, in each case (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, and (y) without netting the cash proceeds
of any such Incremental Loans;

 

60



--------------------------------------------------------------------------------

(iv) [reserved];

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed an amount equal to 100% of
Consolidated EBITDA of the Borrower at the time of incurrence, calculated on a
pro form basis as of the most recently ended four consecutive fiscal quarter
period for which financial statements have been delivered; and

(vi) such other conditions as the Borrower, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be identical to the Term Loans or Revolving Credit Commitments, as
applicable.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, any Loan Party organized under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, that may be designated as a borrower in respect thereof (if any), each
Incremental Lender providing such Commitments and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14. The
Borrower (or any Loan Party organized under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof, that may be
designated as a borrower in respect thereof) will use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after

 

61



--------------------------------------------------------------------------------

giving effect to the addition of such Incremental Revolving Credit Commitments
to the Revolving Credit Commitments, (b) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 [reserved].

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which the Term Loans under the Existing Term Loan Tranche from which such
Extended Term Loans were amended are repaid in full, unless such optional
prepayment is accompanied by at least a pro rata optional prepayment of such
Existing Term Loan Tranche; provided, however, that (A) no Default shall have
occurred and be continuing at the time a Term Loan Extension Request is
delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any then
existing Term Loans hereunder, (C) the Weighted Average Life to Maturity of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended

 

62



--------------------------------------------------------------------------------

Term Loans) than the remaining Weighted Average Life to Maturity of any Existing
Term Loan Tranche, (D) any such Extended Term Loans (and the Liens securing the
same) shall be permitted by the terms of the Intercreditor Agreements (to the
extent any Intercreditor Agreement is then in effect), (E) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing and
(F) any Extended Term Loans may participate on a pro rata basis or less than a
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Term Loan Extension Request. Any Extended Term Loans amended pursuant
to any Term Loan Extension Request shall be designated a series (each, a “Term
Loan Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that any Extended Term Loans amended from an Existing Term
Loan Tranche may, to the extent provided in the applicable Extension Amendment,
be designated as an increase in any previously established Term Loan Extension
Series with respect to such Existing Term Loan Tranche. Each Term Loan Extension
Series of Extended Term Loans incurred under this Section 2.16 shall be in an
aggregate principal amount that is not less than $2,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments); provided,
further, that (A) no Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date, (C) any such

 

63



--------------------------------------------------------------------------------

Extended Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect) and (D) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Credit Commitments amended pursuant to any Revolver Extension Request
shall be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Extended Revolving Credit Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Revolver Extension
Series with respect to such Existing Revolver Tranche. Each Revolver Extension
Series of Extended Revolving Credit Commitments incurred under this Section 2.16
shall be in an aggregate principal amount that is not less than $2,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the

 

64



--------------------------------------------------------------------------------

satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto,
(ii) modify the scheduled repayments set forth in Section 2.07 with respect to
any Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Default or Event of Default has occurred and is continuing), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as

 

65



--------------------------------------------------------------------------------

required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

66



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or any Guarantor under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, assessments or withholdings (including backup
withholding) or similar charges imposed by any Governmental Authority including
interest, penalties and additions to tax (collectively “Taxes”), except as
required by applicable Law. If the Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(A) to the extent such Tax is an Indemnified Tax, the sum payable by the
Borrower or such Guarantor shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(B) the applicable withholding agent shall make such deductions, (C) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments

 

67



--------------------------------------------------------------------------------

under any Loan Document to or for a Lender are not subject to withholding Tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
Borrower, the Administrative Agent or other applicable withholding agent shall
withhold amounts required to be withheld by applicable Law from such payments at
the applicable statutory rate. Notwithstanding any other provision of this
clause (d), a Lender shall not be required to deliver any form pursuant to this
clause (d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code)(a “Foreign Lender”) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (a) a United States Tax
Compliance Certificate and (b) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E United States Tax Compliance Certificate, Form
W-9, Form W-8IMY and/or any other required information from each beneficial
owner, as applicable (provided that if the Lender is a partnership, and one or
more beneficial partners of such Foreign Lender are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Lender on behalf of such partner), or

(E) two properly completed and duly signed copies of any other documentation
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Foreign Lender under
the Loan Documents.

 

68



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(d)(iii), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are

 

69



--------------------------------------------------------------------------------

denominated in Dollars, convert all applicable Eurocurrency Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates.

If the Administrative Agent or Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
in which such proposed Eurocurrency Rate Loan is to be denominated are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loan in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans, or a reduction in the amount received or receivable
by such Lender in connection with any of the foregoing (excluding for purposes
of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes, or any Taxes excluded from
the definition of Indemnified Taxes under exceptions (i)(B) through (vi) thereof
or Connection Income Taxes, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar

 

70



--------------------------------------------------------------------------------

authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued; provided that to the extent
any increased costs or reductions are incurred by any Lender as a result of any
requests, rules, guidelines or directives promulgated under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or pursuant to Basel III after the
Closing Date, then such Lender shall be compensated pursuant to this
Section 3.04 only if such Lender imposes such charges under other syndicated
credit facilities involving similarly situated borrowers that such Lender is a
lender under.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity and such Lender’s desired return on
capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any Eurocurrency Rate Loans
of the Borrower, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Sections 3.04(a), (b), (c) or
(d).

 

71



--------------------------------------------------------------------------------

SECTION 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

72



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may so long as no Event of Default has occurred and is continuing, at its sole
cost and expense, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender (in respect of any applicable
Facility only in the case of clause (i) or clause (iii)), as the case may be,
and in the case of a Lender, repay all Obligations of the Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

 

73



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans, Commitments and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Assumption and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Class Lenders as applicable) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

74



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Closing Date.

The effectiveness of this Agreement on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, as applicable, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement and any Notes requested by a Lender
prior to the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) evidence of all insurance required to be maintained pursuant to
Section 6.07, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral and on all liability insurance policies as
to which the Administrative Agent has reasonably requested to be so named;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates or memorandums and articles of incorporation, certificates
of limited partnership or certificates of formation, including all amendments
thereto, of each Loan Party, certified (as of a recent date), if applicable, by
the Secretary of State (or other similar official) of the jurisdiction of its
organization or incorporation, as the case may be, certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(vi) an opinion from (x) Duane Morris, LLP, counsel to the Loan Parties, in form
and substance reasonably acceptable to the Administrative Agent and (y) Fox
Rothschild LLP, in form and substance reasonably acceptable to the
Administrative Agent;

 

75



--------------------------------------------------------------------------------

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Acquisition) substantially in the form attached hereto as Exhibit
E-2;

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, confirming (x) satisfaction of the conditions set forth in
Section 4.02(i) and (ii), (y) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.11 and (z) the conditions in
Section 4.01(c) have been satisfied; and

(ix) the Perfection Certificate, duly completed and executed by the Loan
Parties.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c) The Acquisition shall have been consummated or, substantially simultaneously
with the initial Borrowings hereunder, in all material respects in accordance
with the terms of the Acquisition Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto that in the aggregate
that are material and adverse to the Lenders or the Lead Arrangers without the
prior consent of the Lead Arrangers (which consent shall not be unreasonably
withheld, delayed or conditioned), it being understood that any change to the
definition of “Material Adverse Effect” contained in the Acquisition Agreement
shall be deemed to be material and adverse to the Lead Arrangers. For purposes
of the foregoing condition, it is hereby understood and agreed that any change
in the purchase price (or amendment to the Acquisition Agreement related
thereto) in connection with the Acquisition shall not be deemed to be material
and adverse to the interests of the Lenders and the Lead Arrangers.

(d) The Lead Arrangers shall have received the Audited Financial Statements and
the Unaudited Financial Statements.

(e) [reserved].

(f) The Administrative Agent shall have received at least 3 days prior to the
Closing Date all documentation and other information about the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least 10 days prior to the
Closing Date.

(g) [reserved].

(h) Since December 31, 2017, there shall have been no Material Adverse Effect.

(i) The Administrative Agent shall have received the results of a recent Lien
and judgment search in each relevant jurisdiction with respect to the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted under Section 7.01.

 

76



--------------------------------------------------------------------------------

(j) the Borrower is in pro forma compliance with the financial covenant levels
set forth in Section 7.11, whether or not such financial covenant is then in
effect.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Term Loan which shall be governed by
Section 2.14(d)) including on the Closing Date is subject to the following
conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(iv) the Borrower is in pro forma compliance with the financial covenant level
set forth in Section 7.11 then in effect.

(v) The Revolving Credit Exposure does not, and after making any such proposed
Credit Extension would not, exceed the Revolving Credit Commitments;

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

 

77



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

The Borrower and each of the Guarantors party hereto represent and warrant to
the Agents and the Lenders, after giving effect to the Acquisition, at the time
of each Credit Extension that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Subsidiary (a) is a Person duly organized or formed,
validly existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Acquisition (to the
extent any Loan Party is a party or otherwise subject thereto), are within such
Loan Party’s corporate or other powers, (a) have been duly authorized by all
necessary corporate or other organizational action, and (b) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Acquisition (to the extent
such Loan Party is a party or otherwise subject thereto), (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, recordings and registrations with Governmental
Authorities necessary to perfect the Liens on the Collateral granted

 

78



--------------------------------------------------------------------------------

by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given or made or be in
full force and effect pursuant to the Collateral and Guarantee Requirement) and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against and each Loan Party that is a party thereto in accordance
with its terms, except as such enforceability may be limited by (i) Debtor
Relief Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties and (iii) the effect
of foreign Laws, rules and regulations as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Borrower and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the Borrower and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents and (iii) liabilities incurred in the ordinary course
of business that, either individually or in the aggregate, have not had nor
could reasonably be expected to have a Material Adverse Effect).

 

79



--------------------------------------------------------------------------------

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries, or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 [reserved].

SECTION 5.08 Ownership of Property; Liens; Real Property.

(a) The Borrower and each of its Subsidiaries has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Property necessary in the ordinary conduct of its business, free and clear
of all Liens except as set forth on Schedule 5.08 hereto and except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) As of the Closing Date, Schedule 8 to the Perfection Certificate contains a
true and complete list of each Real Property owned or leased by the Borrower,
each of its Subsidiaries as of the Closing Date.

(c) Except as would not have a Material Adverse Effect, (i) none of the
management agreements relating to Real Property owned or leased by any Loan
Party requires or will require any Loan Party to pay any material property
improvement plan fees or charges or requires or will require any Loan Party to
renovate, update, upgrade, repair, enhance, or improve such Real Property as a
result of the Acquisition, and (ii) all management agreements to which any Loan
Party is a party, relating to Real Property are in full force and effect and no
consent is required in connection with any such agreements for the consummation
of the Acquisition (to the extent any Loan Party is a party or otherwise subject
thereto), except as shall have been obtained prior to the Closing Date.

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in documents filed by the Borrower with the
SEC, or except as would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect:

(a) the Borrower, each Subsidiary and their respective properties and operations
are and, other than any matters which have finally resolved, with no further
obligations, have been in compliance with all Environmental Laws, which includes
obtaining, maintaining and complying with all applicable Environmental Permits;

(b) the Borrower and each Subsidiary have not received any written notice that
alleges any actual or potential Environmental Liability or that any of them is
in violation of any Environmental Law and none of the Loan Parties, their
respective Subsidiaries nor any of the Real Property owned, leased or operated
by either the Borrower or any Subsidiary is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower and its Subsidiaries,
threatened, under or relating to any Environmental Law;

 

80



--------------------------------------------------------------------------------

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated by
the Borrower or any Subsidiary, or arising out of the conduct of the Borrower or
any Subsidiary that could reasonably be expected to require investigations,
remedial activity or corrective action or cleanup by, or on behalf of the
Borrower or any Subsidiary or could reasonably be expected to result in any
Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Borrower, any Subsidiary or any of their respective operations or any
facilities currently or, to the knowledge of the Borrower or any Subsidiary,
formerly owned, leased or operated by any of the Borrower or its Subsidiaries,
that could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup by, or on behalf of, the Borrower or any Subsidiary
or could reasonably be expected to result in any Environmental Liability; and

(e) the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding Environmental Laws, Hazardous Materials or any
Environmental Liability that are in the possession or control of the Borrower or
any Subsidiary.

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all Tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. Except as described on Schedule 5.10, there is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that would, if
made, individually or in the aggregate, have a Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 901 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Acquisition), no Loan Party
has any Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party in such material
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01. As of the Closing Date, Schedules 1(a) and 10 to the Perfection
Certificate (a) set forth the name and jurisdiction of each Domestic Subsidiary
that is a Loan Party and (b) set forth the ownership interest of the Borrower
and any other Guarantor in each Subsidiary, including the percentage of such
ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U of the Board of Governors of the United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

SECTION 5.14 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrower represents that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

82



--------------------------------------------------------------------------------

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened, (b) hours worked by and payment made to
employees of the Borrower or any of its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws, (c) the Borrower
and the other Loan Parties have complied with all applicable labor laws
including work authorization and immigration and (d) all payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

SECTION 5.16 [reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or validly license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how,
trade secrets, database rights, design rights and other intellectual property or
similar proprietary rights throughout the world (collectively, “IP Rights”) that
are necessary for or used in the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent such failure to own, license or possess or such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The business of any Loan Party or
any of their Subsidiaries as currently conducted does not infringe upon,
misappropriate or otherwise violate any IP Rights held by any Person except for
such infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is filed and
presently pending or, to the knowledge of the Borrower, presently threatened
against any Loan Party or any of its Subsidiaries, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

All registrations listed in Schedule 9 to the Perfection Certificate are valid
and subsisting, except, in each case, to the extent failure of such
registrations to be valid and subsisting could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Acquisition, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

 

83



--------------------------------------------------------------------------------

SECTION 5.20 Sanctions; Anti-Corruption; USA PATRIOT Act.

(a) Borrower and each of its Subsidiaries is in compliance, in all material
respects, with (i) all applicable Sanctions, (ii) the FCPA and all other
applicable anti-corruption laws (“Anti-Corruption Laws”) and (iii) as
applicable, the USA PATRIOT Act. Borrower and its Subsidiaries have implemented
and maintain in effect policies and procedures reasonably designed to promote
and achieve compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

(b) None of Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate of Borrower or any Subsidiary is currently the subject of
any Sanctions, nor is Borrower or any of its Subsidiaries located, organized or
resident in any country or territory that is the subject of Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Borrower (i) in violation of any Anti-Corruption Laws or (ii) for the
purpose of financing any activities or business of or with any Person, or in any
country or territory, that, at the time of such financing, is the subject of any
Sanctions.

SECTION 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements, in each case subject to no Liens other than Liens
permitted hereunder.

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, to the extent such
filings may perfect such interests, the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office, Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office and
exclusive licenses to Copyrights registered with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered or applied for Patents,
Trademarks and Copyrights, and exclusive licenses to registered Copyrights,
acquired by the grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Material Real Property thereunder and the
proceeds

 

84



--------------------------------------------------------------------------------

thereof, subject only to Liens permitted hereunder, and when the Mortgages are
filed in the offices specified on Schedule 5 to the Perfection Certificate dated
the Closing Date (or, in the case of any Mortgage executed and delivered after
the date thereof in accordance with the provisions of Sections 6.11 and 6.13,
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Material Real Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Liens permitted by hereunder.

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date, the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) cause each of its Subsidiaries to:

SECTION 6.01 Financial Statements and Budget.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year (or 120 days for the
first fiscal year ending after the Closing Date), a consolidated balance sheet
of Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of BDO USA, LLP, or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or 60 days for the first three fiscal
quarters ending after the Closing Date), a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related consolidated statements of income or operations for such fiscal quarter
and the portion of the fiscal year then ended, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the

 

85



--------------------------------------------------------------------------------

portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding portion of the previous fiscal year, all
in reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) As soon as available, and in any event within fifteen (15) days prior to
(and no later than) the commencement of any Fiscal Year, an annual budget for
the Borrower and its Subsidiaries for such Fiscal Year, prepared on a quarterly
basis, including a reasonable estimate of the management fees and expenses
expected to be incurred during such period. Each such annual budget for the
Borrower and its Subsidiaries shall include, for the following year, estimated
income and cash flow, projected usage of the Revolving Credit Commitments, and
an explanation of the assumptions on which such forecasts are based. The annual
budget shall be accompanied by a certificate of the Loan Parties certifying that
such annual budget is based upon the Borrower’s good faith reasonable estimates.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Borrower
and the Subsidiaries by furnishing (A) the applicable financial statements of
Borrower or (B) Borrower’s Form 10-K or 10-Q, as applicable, filed with the SEC
within the time periods provided above; provided that, to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of BDO
USA, LLP, or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the website on the Internet at the Borrower’s
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent; and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and, in the case of documents required to be delivered pursuant to Section 6.01,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent; provided, however, that if such Compliance Certificate is first delivered
by electronic means, the date of such delivery by electronic means shall
constitute the date of delivery for purposes of compliance with Section 6.02(a).
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

86



--------------------------------------------------------------------------------

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this
Section 6.02(b) may be satisfied as long as such filing is publicly available on
the SEC’s EDGAR website;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any Junior
Financing Documentation and, in each case, any Permitted Refinancing thereof, in
a principal amount in excess of the Threshold Amount and not otherwise required
to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party set forth in the Perfection
Certificate or confirming that there has been no change in such information
since the later of the Closing Date or the date of the last such report, (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Subsidiary or an Excluded Subsidiary as of the
date of delivery of such Compliance Certificate or confirmation that there has
been no change in such information since the later of the Closing Date or the
date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees to make all Borrower Materials that
the Borrower intends to be made available to

 

87



--------------------------------------------------------------------------------

Public Lenders clearly and conspicuously designated as “PUBLIC.” By designating
Borrower Materials as “PUBLIC”, the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws. Notwithstanding the foregoing, the Borrower shall not
be under any obligation to mark any Borrower Materials “PUBLIC.” The Borrower
agrees that (i) any Loan Documents, (ii) any financial statements delivered
pursuant to Section 6.01 and (iii) any Compliance Certificates delivered
pursuant to Section 6.02(a) will be deemed to be “public-side” Borrower
Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

SECTION 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary (other
than an Excluded Subsidiary, except to the extent knowledge is obtained by
Borrower or a wholly owned Subsidiary) has obtained knowledge thereof, notify
the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or any of its Subsidiaries thereof that would reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 7.04 or 7.05 and (b) take all reasonable action to
maintain all rights, privileges (including its good standing where applicable in
the relevant jurisdiction), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except, in the case of (a)
(other than with respect to the Borrower) or (b), (i) to the extent that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) pursuant to a transaction permitted
by Article VII.

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties (including IP
rights) and equipment necessary in the operation of its business in good working
order, repair and condition, ordinary wear and tear excepted and fire, casualty
or condemnation excepted.

SECTION 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Subsidiaries)
as are customarily carried under similar circumstances by such other Persons.

(b) Requirements of Insurance. All such insurance shall, to the extent permitted
by the issuers of such insurance, (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 10 days (or, to the extent reasonably available, 30 days) after
receipt by the Collateral Agent of written notice thereof (the Borrower shall
deliver a copy of the policy (and to the extent any such policy is cancelled or
renewed, a renewal or replacement policy) or other evidence thereof to the
Administrative Agent and the Collateral Agent, or insurance certificate with
respect thereto) and (ii) name the Collateral Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance) (it being understood that, absent an Event of Default, any proceeds
of any such property insurance shall be delivered by the insurer(s) to the
Borrower or one of its Subsidiaries and applied in accordance with this
Agreement), as applicable.

(c) Flood Insurance. With respect to each Material Real Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any material improvements located on any Material Real Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the Flood Insurance Laws. Following the Closing Date, the Borrower
shall deliver to

 

89



--------------------------------------------------------------------------------

the Administrative Agent annual renewals of each flood insurance policy or
annual renewals of each force-placed flood insurance policy, as applicable. In
connection with any amendment to this Agreement pursuant to which any increase,
extension, or renewal of Loans is contemplated, the Borrower shall cause to be
delivered to the Administrative Agent for any Material Real Property, a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination (together with a notice about special flood hazard area
status and flood disaster assistance, which, if applicable, shall be duly
executed by the applicable Loan Party relating to such Material Real Property),
and evidence of flood insurance, as applicable.

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Subsidiary, as
the case may be (it being understood and agreed that certain Foreign
Subsidiaries maintain individual books and records in conformity with generally
accepted accounting principles in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower nor any Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

 

90



--------------------------------------------------------------------------------

SECTION 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Subsidiary:

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, Mortgages, a counterpart of the Intercompany Note,
each Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to Mortgages, the documents required under
clause (d) of the definition of “Collateral And Guarantee Requirement”), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Mortgages and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Subsidiary (and each direct or indirect parent of such
Subsidiary) that is required to become a Guarantor pursuant to the Collateral
and Guarantee Requirement to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements and
Intellectual Property Security Agreements, and delivery of stock and membership
interest certificates) as may be necessary in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement;

 

91



--------------------------------------------------------------------------------

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Loan Parties or their respective Subsidiaries; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Loan
Parties or one of their respective Subsidiaries, where, despite the commercially
reasonable efforts of the Loan Parties or their respective Subsidiaries to
obtain such consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

(b) Not later than ninety (90) days after the acquisition by any Loan Party of
any Material Real Property (or such longer period as the Administrative Agent
may agree in writing in its discretion), which property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Collateral Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all applicable Environmental Permits; and, in each case to
the extent required by Environmental Laws, conduct any investigation, remedial
or other corrective action necessary to remediate or otherwise address Hazardous
Materials at any property or facility in accordance with applicable
Environmental Laws.

 

92



--------------------------------------------------------------------------------

SECTION 6.13 Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments (including filings with the United States
Patent and Trademark Office, the United States Copyright Office, or any foreign
equivalents of the foregoing) as the Administrative Agent may reasonably request
from time to time in order to carry out more effectively the purposes of any
Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent reasonably determines that it is required by applicable Law to have
appraisals prepared in respect of the Material Real Property, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended.

(b) [reserved].

(c) [reserved].

(d) Once the remaining outstanding principal amount of indebtedness under that
certain Loan Agreement, dated as of January 15, 2015, by and among the borrowers
party thereto (the “JV Borrowers”), the lenders party thereto and Pacific
Western Bank, as Agent thereunder (the “Existing JV Indebtedness”), is equal to
or less than $11,000,000, the Borrower shall use its reasonable best efforts to
cause the JV Borrowers to reduce the remaining outstanding balance of such
Existing JV Indebtedness to an amount equal to (or less than) the amount of cash
or cash equivalents restricted as of the Closing Date in favor of the lenders
under such Existing JV Indebtedness.

(e) Once the remaining outstanding principal amount of indebtedness under the
Existing JV Indebtedness is equal to or less than the amount of cash or cash
equivalents restricted as of the Closing Date in favor of the lenders under such
Existing JV Indebtedness, the Borrower shall use its reasonable best efforts to
cause either (A) such cash or cash equivalents to be applied in full to the
then-outstanding balance of the Existing JV Indebtedness or (B) the
then-outstanding balance of the Existing JV Indebtedness to be otherwise repaid
by the JV Borrowers in full.

(f) Upon the repayment in full of the Existing JV Indebtedness, the Borrower
shall (i) create a newly-formed domestic wholly-owned Subsidiary, (ii) use
reasonable best efforts to obtain consent to grant a first-priority pledge of
100% of the Equity Interests in such newly created Subsidiary to the Collateral
Agent to secure the Obligations and (iii) transfer all Equity Interests held by
the Borrower and identified in Schedule 6.13(f) to such newly created
Subsidiary.

(g) Notwithstanding any other provision of this Agreement, each of the SeaTac
Property, the Kalispell Property and the Spokane Property shall be excluded from
any requirement contained in this Section 6.13, or otherwise in this Agreement,
that the SeaTac Property, the Kalispell Property and the Spokane Property be
subjected to a mortgage in favor of the Collateral Agent.

(h) The Borrower shall promptly pledge the Equity Interests of RL Baltimore, LLC
to the Collateral Agent (for the benefit of the Lenders) in the event that such
pledge becomes permissible with the sole consent of the Borrower under the
applicable LLC agreement.

 

93



--------------------------------------------------------------------------------

SECTION 6.14 [reserved].

SECTION 6.15 Post-Closing Covenants.Except as otherwise agreed by the
Administrative Agent in its sole discretion, the Borrower shall, and shall cause
each of the other Loan Parties to, deliver each of the documents, instruments
and agreements and take each of the actions set forth on Schedule 6.15 within
the time periods set forth therein (or such longer time periods as determined by
the Administrative Agent in its sole discretion).

SECTION 6.16 Cash Collateral Account.The Borrower shall at all times maintain
the Cash Collateral Account at a commercial bank specified by the Administrative
Agent in the name of the Administrative Agent and under the sole dominion and
control of the Administrative Agent, and otherwise established and maintained in
a manner reasonably satisfactory to the Administrative Agent.

SECTION 6.17 JV Agreements.The Borrower and each Loan Party shall at all times
exercise any and all voting rights in any non-wholly owned Subsidiary including,
without limitation, any Non-Controlled Subsidiary in a manner that (i) is not
adverse to the interests of the Lenders or the Administrative Agent and
(ii) preserves the value of the Guarantees and the Collateral.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date:

SECTION 7.01 Liens.

Neither the Borrower nor the Subsidiaries shall, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(and, in each case, only to the extent created, incurred, assumed or suffered to
existing in the ordinary course of business):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) any such Lien does not extend to any additional property other
than (A) after-acquired property that is covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof, and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days from the original due date or the due date established by any
applicable extension, or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

 

94



--------------------------------------------------------------------------------

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries, taken as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, non-exclusive licenses, subleases or non-exclusive sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole or (ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

 

95



--------------------------------------------------------------------------------

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely if such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Subsidiary on assets of a Subsidiary
that is not a Loan Party securing permitted intercompany Indebtedness and
(ii) in favor of the Borrower or any Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, non-exclusive licenses or non-exclusive sublicenses entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(p) [reserved];

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any of its Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of its Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property existing on the Closing Date on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

 

96



--------------------------------------------------------------------------------

(v) [reserved];

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary (other than
by designation as a Subsidiary pursuant to Section 6.14), in each case after the
Closing Date (other than Liens on the Equity Interests of any Person that
becomes a Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is covered by such Lien and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness);

(bb) [reserved];

(cc) [reserved];

(dd) [reserved];

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

97



--------------------------------------------------------------------------------

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(gg) other Liens with respect to property or assets of the Borrower or any of
its Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed $5,000,000; and

(hh) Liens with respect to property or assets of the Borrower and its
Subsidiaries (including accounts receivable or other revenue streams and other
rights to payment and any other assets related thereto) in connection with a
property manager’s obligations in respect of timeshare collection accounts,
operating accounts and reserve accounts.

Notwithstanding the foregoing, no consensual Liens shall exist at any time on
(i) Equity Interests that constitute Collateral other than(including, for the
avoidance of doubt, Equity Interests in RL Baltimore, LLC held by the Borrower)
or (ii) any Real Property of RL Baltimore, LLC or its Subsidiaries, in each
case, other than (x) pursuant to clause (a) above, and (y) Liens securing the
Baltimore Intercompany Loan ).

SECTION 7.02 Investments.

Neither the Borrower nor the Subsidiaries shall directly or indirectly, make any
Investments, except (in each case, only to the extent made in the ordinary
course of business):

(a) Investments by the Borrower or any of its Subsidiaries in assets that were
Cash Equivalents when such Investment was made;

(b) [reserved];

(c) Investments by the Borrower or any of its Subsidiaries in the Borrower or
any of its Subsidiaries or any Person that will, upon such Investment become a
Subsidiary; provided that the aggregate amount of Investments made by Loan
Parties in Persons that are not or do not become Loan Parties (except if such
Investments are part of a series of substantially concurrent transactions that
result in the proceeds of such Investments ultimately being invested in (or
distributed to) Loan Parties), in the aggregate with any Investments made
pursuant to Section 7.02(i)(v), shall not exceed at any time outstanding 5.0% of
Total Assets; provided further that any Investment made by any Person that is
not a Loan Party in any Loan Party pursuant to this clause (c) shall be
subordinated in right of payment to the Loans;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d)(ii) or
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

 

98



--------------------------------------------------------------------------------

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Subsidiary in the Borrower or any other Subsidiary and any modification, renewal
or extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment as of the Closing Date or as
otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of one or more assets of a Person, or any Equity Interests
in a Person that becomes a Subsidiary or a division or line of business of a
Person (or any subsequent Investment made in a Person, division or line of
business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Default or Event of Default has occurred and is
continuing, (ii) the Borrower and the Subsidiaries shall be in Pro Forma
Compliance with the covenants set forth in Section 7.11 after giving effect to
such acquisition or Investment and any related transactions; (iii) any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness otherwise permitted by Section 7.03; (iv) to the extent required by
the Collateral and Guarantee Requirement, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary) shall become a Guarantor, in each case, in accordance with
Section 6.11, and (v) the aggregate amount of Investments made by Loan Parties
in Persons that do not become Loan Parties or of assets that do not constitute
Collateral, in the aggregate with any Investments made pursuant to the first
proviso to Section 7.02(c), shall not exceed at any time outstanding 5.0% of
Total Assets (any such acquisition, a “Permitted Acquisition”);

(j) [reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the Borrower, and not in excess of the amount of
(after giving effect to any other loans, advances or Restricted Payments in
respect thereof) Restricted Payments, to the extent permitted to be made to such
parent in accordance with Sections 7.06(g) or (h);

(n) other Investments (including for Permitted Acquisitions pursuant to
Section 7.02(i)(iv)) in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed $5,000,000 (net of
any return in respect thereof, including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts);

 

99



--------------------------------------------------------------------------------

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
Borrower;

(q) Investments of a Subsidiary acquired after the Closing Date or of a Person
merged or amalgamated or consolidated into the Borrower or merged, amalgamated
or consolidated with a Subsidiary in accordance with Section 7.04 after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are financed with the proceeds received by such Subsidiary from
an Investment in such Subsidiary contemplated pursuant to Section 7.02;(i)(v) or
permitted under Section 7.02(n);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Borrower or any of its Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(u) Investments of the Borrower in the Franchisee Incentive Finance Program;
provided that, the aggregate amount of Investments by the Borrower in the
Franchisee Incentive Finance Program made at any time following the Closing Date
and prior to the Maturity Date, taken together with all Investments made
pursuant to Section 7.0 2(v) below, shall not exceed $15,000,000; provided,
further, that following the satisfaction in full of all Obligations attributable
to the Term Loans, the Borrower may make additional Investments in the
Franchisee Incentive Finance Program equal to 35% of Consolidated EBITDA for the
period from the first day of the first full fiscal quarter following the Closing
Date to the end of the fiscal quarter of the Borrower most recently ended at the
time of such Investment; provided, further, that the aggregate amount of all
Investments made pursuant to this Section 7.02(u) following the satisfaction in
full of all Obligations attributable to the Term Loans, taken together with all
other Investments made pursuant to this Section 7.02(u) since the Closing Date
and all Investments made pursuant to Section 7.02(v) below, shall not exceed
$50,000,000;

(v) Investments by the Borrower or any of its Subsidiaries in any one or more
Persons signing with the Borrower or any Subsidiary either a new franchise
agreement or new management agreement in connection with a change of brand of
the hotel property owned or operated by any such Person to a brand owned by the
Borrower or any Subsidiary, or a change in management of a hotel property owned
or operated by any such Person to the Borrower or any Subsidiary as manager;
provided that (i) the maximum percentage Equity Interest that the Borrower or
any Subsidiary may receive in any single Person for an Investment made in that
Person pursuant to this clause (v) shall not exceed twenty percent (20%) of all
Equity Interests in such Person, and (ii) the aggregate amount of Investments
made pursuant to this clause (v) at any time following the Closing Date and
prior to the Maturity Date, taken together with all Investments made pursuant to
Section 7.02(u) above, shall

 

100



--------------------------------------------------------------------------------

not exceed $15,000,000; provided, further, that following the satisfaction in
full of all Obligations attributable to the Term Loans, the Borrower may make
additional Investments pursuant to this Section 7.02(v)(ii) equal to 35% of
Consolidated EBITDA for the period from the first day of the first full fiscal
quarter following the Closing Date to the end of the fiscal quarter of the
Borrower most recently ended at the time of such Investment; provided, further,
that the aggregate amount of all Investments made pursuant to this
Section 7.02(v)(ii) following the satisfaction in full of all Obligations
attributable to the Term Loans, taken together with all other Investments made
pursuant to this Section 7.02(v) since the Closing Date and all Investments made
pursuant to Section 7.02(u) above, shall not exceed $50,000,000;

(w) [reserved];

(x) [reserved]; and

(y) Investments existing on the Closing Date in joint ventures of the Borrower
or any of its Subsidiaries.; and

(z) An Investment on the Amendment No. 1 Closing Date by RLH Baltimore Loan
Acquisition LLC in RL Baltimore, LLC in the form of a purchase of the Baltimore
Intercompany Loan in an amount not to exceed the Baltimore Intercompany Loan
Amount.

SECTION 7.03 Indebtedness.

Neither the Borrower nor any of the Subsidiaries shall directly or indirectly,
create, incur, assume or suffer to exist any Indebtedness, except (in each case,
only to the extent created, incurred, assumed or suffered to existing in the
ordinary course of business):

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to the
Borrower or any Subsidiary outstanding on the Closing Date and any refinancing
thereof with Indebtedness owed to the Borrower or any Subsidiary in a principal
amount that does not exceed the principal amount (or accreted value, if
applicable) of the intercompany Indebtedness so refinanced; provided that
(x) any amount owed by a Subsidiary that is not a Loan Party to a Loan Party
shall be evidenced by an Intercompany Note and (y) all such Indebtedness of any
Loan Party owed to any Person or Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Subsidiary in respect of Indebtedness of
the Borrower or any Subsidiary of the Borrower otherwise permitted hereunder;
provided that (i) a Subsidiary that is not a Loan Party cannot, but virtue of
this Section 7.03(c), guarantee Indebtedness that such Subsidiary could not
otherwise incur under this Section 7.03 and (ii) the aggregate principal amount
of Indebtedness of non-Loan Parties that is guaranteed by any Loan Party
pursuant to this Section 7.03(c) shall not exceed $6,000,000 at any time
outstanding; provided, further that (A) no Guarantee of any Indebtedness
constituting Junior Financing shall be permitted unless such guaranteeing party
shall have also provided a Guarantee of the Obligations on the terms set forth
herein and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

101



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Subsidiary owing to the Borrower or any
Subsidiary (or issued or transferred to any direct or indirect parent of a Loan
Party which is substantially contemporaneously transferred to a Loan Party or
any Subsidiary of a Loan Party) to the extent constituting an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
owed to any Person or Subsidiary that is not a Loan Party shall be evidenced by
an Intercompany Note and any such Indebtedness owing to a Subsidiary that is not
a Loan Party is subordinated in right of payment to the Loans (for the avoidance
of doubt, any such Indebtedness owing to a Subsidiary that is not a Loan Party
shall be deemed to be expressly subordinated in right of payment to the Loans
unless the terms of such Indebtedness expressly provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Subsidiary prior to or within 365 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset in an
aggregate amount not to exceed $2,500,000 at any time outstanding and (ii) any
Permitted Refinancing of any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Subsidiary’s exposure to interest rates, foreign exchange
rates or commodities pricing risks incurred in the ordinary course of business
and not for speculative purposes;

(g) Indebtedness of the Borrower or any Subsidiary assumed in connection with
any Permitted Acquisition so long as such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, and any Permitted Refinancing
thereof; provided that after giving pro forma effect to such Permitted
Acquisition and the assumption of such Indebtedness, (i) the aggregate amount of
such Indebtedness does not exceed $10,000,000 at any time outstanding and
(ii) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
date of incurrence of such Indebtedness; provided that any such Indebtedness of
a Subsidiary that is not a Loan Party, together with any Indebtedness of all
Subsidiaries that are not Loan Parties pursuant to Sections 7.03(w) and 7.03(v),
does not exceed $5,000,000 in the aggregate at any time outstanding;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Subsidiaries to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower permitted by
Section 7.06;

(j) Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purposes of financing such acquisition; provided, that such Indebtedness is not
reflected on the balance sheet of the Borrower or any of its Subsidiaries
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (j));

 

102



--------------------------------------------------------------------------------

(k) Indebtedness consisting of obligations of the Borrower or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) other Indebtedness of the Borrower or any of its Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed $5,000,000 at any time outstanding;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(q) [reserved];

(r) [reserved];

(s) [reserved];

(t) [reserved];

(u) [reserved];

(v) Indebtedness incurred by all Foreign Subsidiaries which, when aggregated
with the principal amount of all other Indebtedness pursuant to Sections
7.03(g), 7.03(w) and this clause (v) then outstanding, does not exceed
$5,000,000;

(w) unsecured Indebtedness of the Borrower or any Subsidiary, so long as the
Borrower and its Subsidiaries are in compliance with the covenants set forth in
Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness; and without duplication, Permitted Refinancings of such
Indebtedness; provided that any such Indebtedness of a Subsidiary that is not a
Loan Party, together with any Indebtedness of Subsidiaries that are not Loan
Parties pursuant to Sections 7.03(g), 7.03(q) or 7.03(s), does not exceed
$5,000,000 in the aggregate at any time outstanding;

 

103



--------------------------------------------------------------------------------

(x) [reserved]; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and will only be required to include the amount and type of such Indebtedness in
one or more of the above clauses; provided that all Indebtedness outstanding
under the Loan Documents and any Permitted Refinancing thereof, will at all
times be deemed to be outstanding in reliance only on the exception in
Section 7.03(a).

SECTION 7.04 Fundamental Changes.

Neither the Borrower nor any of the Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Subsidiary may merge, amalgamate or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such merger does not result in the Borrower ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Subsidiaries; provided that when any Person that is a Loan Party
is merging with a Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form (x) if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders and (y) to the extent such Subsidiary
is a Loan Party, any assets or business not otherwise disposed of or transferred
in accordance with Sections 7.02 (other than 7.02(e)) or 7.05 or, in the case of
any such business, discontinued, shall be transferred to otherwise owned or
conducted by another Loan Party after giving effect to such liquidation or
dissolution (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then
(i) the transferee must be a Guarantor or the Borrower or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Subsidiary that is not a Loan Party in accordance with
Sections 7.02 and 7.03, respectively; and

 

104



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, and (E) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document preserves the enforceability of this Agreement, the
Guaranty and the Collateral Documents and the perfection of the Liens under the
Collateral Documents; provided, further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement; and

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Subsidiary may merge or consolidate with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Subsidiary or the Borrower, which together with each of its Subsidiaries, shall
have complied with the requirements of Section 6.11 to the extent required
pursuant to the Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05 Dispositions.

Neither the Borrower nor any of the Subsidiaries shall, directly or indirectly,
make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Subsidiaries and (ii) Dispositions of property no longer
used or useful in the good faith determination of the Borrower in the conduct of
the business of the Borrower and its Subsidiaries outside the ordinary course of
business (and for consideration complying with the requirements applicable to
Dispositions pursuant to clause (j) below);

(b) Dispositions of inventory (whether developed, “just-in-time” or fee-for
service) or goods (or other assets, including timeshare and residential assets,
furniture and equipment) held for sale and immaterial assets (including allowing
any registrations or any applications for registration of any immaterial IP
Rights to lapse or go abandoned in the ordinary course of business), in each
case, in the ordinary course of business;

 

105



--------------------------------------------------------------------------------

(c) [reserved];

(d) Dispositions of property to the Borrower or any Subsidiary; provided that if
the transferor of such property is a Loan Party, (i) the transferee thereof must
be a Loan Party or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) [reserved];

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, non-exclusive licenses or non-exclusive sublicenses, in
each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower or any of its Subsidiaries;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property other than property identified in Schedule 7.05 and
as to which no other clause of this Section 7.05 applies; provided that (i) at
the time of such Disposition (other than any such Disposition made pursuant to a
legally binding commitment entered into at a time when no Default exists), no
Default shall exist or would result from such Disposition and (ii) the Borrower
or any of its Subsidiaries shall receive not less than 75% of such consideration
in the form of cash or Cash Equivalents (in each case, free and clear of all
Liens at the time received, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k), (p), (q),
(r)(i), (r)(ii) and (ee) (only to the extent the Obligations are secured by such
cash and Cash Equivalents);

(k) Dispositions of property identified in Schedule 7.05, the Disposition of
Equity Interests in any Subsidiary which directly holds such property or the
disposition of Equity Interests in RL Venture LLC; provided, that 100% of the
Net Proceeds of all such asset sales or other dispositions of property received
by the Borrower or any Subsidiary pursuant to this Section 7.05(k), up to the
aggregate principal amount of then outstanding Term Loans, shall be required to
be maintained in the Cash Collateral Account, subject to the right of the
Borrower to prepay any outstanding Term Loans in whole or in part at any time
with such proceeds pursuant to Section 2.05(a); provided, however, that (i) the
Borrower and each Guarantor shall use reasonable best efforts to cause a
distribution by a JV Subsidiary to the Borrower or any Guarantor of any such Net
Proceeds upon receipt by the JV Subsidiary thereof and (ii) neither the Borrower
nor any Guarantor is required to deposit into the Cash Collateral Account more
than its respective pro rata share of the Net Proceeds of the Disposition and
asset sales permitted under this clause (k);

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) [reserved];

(n) [reserved];

 

106



--------------------------------------------------------------------------------

(o) [reserved];

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) the Acquisition and related transactions; and

(r) [reserved];

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p) and (r) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

Notwithstanding anything in this Agreement to the contrary, neither the Borrower
nor any of the Subsidiaries shall directly or indirectly, make any Disposition
of Equity Interests held by such Borrower or Subsidiary in any Subsidiary that
is wholly-owned by the Borrower or a Guarantor such that such Subsidiary becomes
non-wholly owned, other than a Disposition of all such Equity Interests of such
Subsidiary or all or substantially all of its assets, in each case, to the
extent otherwise permitted under this Section 7.05.

SECTION 7.06 Restricted Payments.

Neither the Borrower nor any of the Subsidiaries shall declare or make, directly
or indirectly, any Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrower, and other
Subsidiaries of the Borrower (and, in the case of a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrower and any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);

(b) the Borrower and each Subsidiary may declare and make Restricted Payments
payable solely in accordance with the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

(c) [reserved];

(d) [reserved];

(e) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other
than Section 7.08(e));

(f) repurchases of Equity Interests in the Borrower or any Subsidiary of the
Borrower deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

 

107



--------------------------------------------------------------------------------

(g) the Borrower and each Subsidiary may pay (or make Restricted Payments to
allow the Borrower to pay) for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests of such Subsidiary (or of the
Borrower) from any future, present or former employee, officer, director,
manager or consultant of such Subsidiary (or the Borrower or any other direct or
indirect parent of such Subsidiary) or any of its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any employee or director equity plan, employee, manager or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Subsidiary (or the
Borrower) or any of its Subsidiaries; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (g) shall not exceed $2,500,000
in any calendar year (with unused amounts in any calendar year being carried
over to the next succeeding calendar year; provided, further, that such amount
in any calendar year may be increased by an amount not to exceed:

(i) the Net Proceeds of key man life insurance policies received by the Borrower
or its Subsidiaries; less

(ii) the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h) the Borrower may make such other Restricted Payments not otherwise specified
in this Section 7.05 in an aggregate amount not to exceed, when combined with
prepayment of Indebtedness pursuant to Section 7.13(a)(iv), $2,500,000;

(i) [reserved]:

(j) payments made or expected to be made by the Borrower or any of the
Subsidiaries in respect of required withholding or similar Taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, manager or consultant of the Borrower or any Subsidiaries and any
repurchases of Equity Interests deemed to occur upon the exercise of stock
options;

(k) the Borrower or any Subsidiary may (i) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms; and

(l) any Restricted Payment by the Borrower to pay listing fees and other costs
and expenses attributable to being a publicly traded company which are
reasonable and customary;

SECTION 7.07 Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.

 

108



--------------------------------------------------------------------------------

SECTION 7.08 Transactions with Affiliates.

Neither the Borrower shall, nor shall the Borrower permit any of the
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, involving aggregate payments or consideration in excess of $1,000,000,
other than (a) [reserved], (b) on terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the Transactions and the payment of Transaction
Expenses as part of or in connection with the Transactions, (d) so long as no
Event of Default under Sections 8.01(a) or (f) has occurred and is continuing,
transactions pursuant to the Transaction Agreements, or any amendment thereto or
replacement thereof so long as any such amendment or replacement is not
materially disadvantageous in the good faith judgment of the board of directors
of Borrower to the Lenders when taken as a whole, as compared to the applicable
agreement as in effect immediately prior to such amendment or replacement,
(e) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.02, (f) employment and severance arrangements between the
Borrower and its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries, (h) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (i) [reserved], (j)[reserved], (k) [reserved], (l) [reserved],
(m) [reserved], (n) [reserved] or (o) a joint venture which would constitute a
transaction with an Affiliate solely as a result of the Borrower or any
Subsidiary owning an equity interest or otherwise controlling such joint venture
or similar entity.

SECTION 7.09 Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Borrower that is not a Guarantor to make Restricted Payments
to the Borrower or any Guarantor or to make or repay intercompany loans and
advances to the Borrower or any Guarantor or (b) any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply) to Contractual Obligations which (i)(x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Sections 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures

 

109



--------------------------------------------------------------------------------

permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by such Indebtedness, (vii) are customary restrictions on
leases, subleases, non-exclusive licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Subsidiary,
(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, (xi) are restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business and (xii) arise in connection with cash or other deposits
permitted under Sections 7.01 and 7.02 and limited to such cash or deposit.

SECTION 7.10 Use of Proceeds.

The proceeds of the Term Loans received on the Closing Date shall not be used
for any purpose other than to finance the Acquisition and to fund certain
expenses with respect to the Acquisition. After the Closing Date, the proceeds
of the Revolving Credit Loans shall be used for working capital, general
corporate purposes and any other purpose not prohibited by this Agreement,
including Permitted Acquisitions and other Investments.

SECTION 7.11 Financial Covenant.

(a) The Borrower will not permit the Consolidated Fixed Charge Coverage Ratio as
of the last day of any Test Period, beginning with the fiscal quarter ending on
September 30, 2018 to be less than 1.50:1.00.

(b) The Borrower will not permit the Consolidated Total Net Leverage Ratio as of
the last day of any Test Period, beginning with the fiscal quarter ending on
September 30, 2018, to be greater than 3.00:1.00.

SECTION 7.12 Accounting Changes.

The Borrower shall not make any change in its fiscal year.

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated, junior lien or unsecured Indebtedness
incurred under Section 7.03(g) or any other Indebtedness that is or is required
to be subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing thereof with the Net
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)),

 

110



--------------------------------------------------------------------------------

to the extent not required to prepay any Loans pursuant to Section 2.05(b), (ii)
the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Borrower, (iii) the prepayment of Indebtedness
of the Borrower or any Subsidiary to the Borrower or any Subsidiary to the
extent not prohibited by the subordination provisions contained in the
Intercompany Note and (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings in an aggregate amount not to
exceed, when combined with the amount of Restricted Payments pursuant to
Section 7.06(h), $2,500,000.

(b) The Borrower shall not, nor shall it permit any of the Subsidiaries to
amend, modify or change in any manner adverse to the interests of the Lenders
any term or condition of (i) any Junior Financing Documentation or (ii) any of
their respective articles of incorporation (or corporate charter or other
similar organizational documents) or any of their respective bylaws (or joint
venture agreements or other similar documents) without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

SECTION 7.14 Permitted Activities.

Notwithstanding anything to the contrary in Article VII of this Agreement, the
Borrower shall not, nor shall it permit any of its Subsidiaries to, from and
after the Closing Date, grant a lien on any Equity Interests held in any of the
Borrower, or its Subsidiaries or their respective joint venture and minority
interests, other than to secure the Obligations hereunder. For the avoidance of
doubt, the Borrower and its Subsidiaries shall use reasonable best efforts to
ensure that no indirectly held joint venture or minority interests, nor any real
property or personal property owned by either a joint venture or a Person in
which the Borrower or any Subsidiary owns a minority interest shall be pledged,
other than to secure the Obligations hereunder.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.05(a)
(solely with respect to the Borrower), or Article VII; or

(c) Other Defaults. The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in Sections 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice thereof by the
Administrative Agent to the Borrower; or

 

111



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; provided, that if any such representation,
warranty, certification or statement of fact made or deemed made by any
Non-Controlled Subsidiary under Section 5.09, 5.10, 5.11, 5.15 or 5.17 shall
prove to have been false or misleading when so made as a result of any action or
inaction by such Non-Controlled Subsidiary in the ordinary course of business
prior to such date (as to which the Borrower and the other Loan Parties had no
knowledge), no Event of Default shall be deemed to have occurred unless such
representation, warranty, certification or statement of fact shall continue to
be false, misleading or otherwise unremedied, or shall not be waived, for a
period of 30 days after the date such representation, warranty, certification or
statement of fact was made or deemed made; or

(e) Cross-Default. Any Loan Party or any Subsidiary (including, for the
avoidance of doubt, RL Baltimore, LLC) (A) fails to make any payment beyond the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder) having an outstanding
aggregate principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; orprovided,
further, that there shall be no Default under clauses (A) or (B) with respect to
the Baltimore Intercompany Loan for a period of 180 days after the Amendment
No. 1 Closing Date; provided, further, that, for the avoidance of doubt, if and
for so long as no default or event of default exists under the Baltimore
Intercompany Loan following such 180 day period, or if any and all such defaults
or events of default have been waived by the lender thereunder, no Event of
Default shall be deemed to be continuing under this Section 8.01(e); or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

112



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Subsidiaries, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
denied coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Subsidiary contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Subsidiary denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) any of the Equity Interests of the Borrower
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Subsidiary or any ERISA
Affiliate in an aggregate amount which could reasonably be expected to result in
a Material Adverse Effect, or (ii) a Loan Party, any Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (A) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

 

113



--------------------------------------------------------------------------------

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Subsidiary or Loan Party shall be deemed not to include any
Subsidiary (an “Immaterial Subsidiary”) affected by any event or circumstances
referred to in any such clause that did not, as of the last day of the most
recent completed fiscal quarter of the Borrower, have assets with a fair market
value in excess of 1.0% of Total Assets (it being agreed that all Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

114



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and any fees, premiums and scheduled periodic
payments due under Treasury Services Agreements or Secured Hedge Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, and any breakage, termination or other payments under
Treasury Services Agreements or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

115



--------------------------------------------------------------------------------

(b) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing

any and all Liens on Collateral granted by the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

(c) Each Lender hereby (i) acknowledges that it has received a copy of the
Intercreditor Agreements, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements to the extent
then in effect, and (iii) authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

(d) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

SECTION 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other

 

116



--------------------------------------------------------------------------------

Loan Document, the existence, value or collectability of the Collateral, any
failure to monitor or maintain any part of the Collateral, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof. Notwithstanding the foregoing, neither the
Administrative Agent nor the Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or Collateral Agent (as applicable) is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

117



--------------------------------------------------------------------------------

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to

 

118



--------------------------------------------------------------------------------

herein, to the extent that the Administrative Agent or the Collateral Agent, as
the case may be, is not reimbursed for such expenses by or on behalf of the Loan
Parties. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent or the Collateral Agent, as the case may be.

SECTION 9.08 Agents in Their Individual Capacities.

Deutsche Bank AG New York Branch and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though Deutsche Bank AG New York Branch were not the
Administrative Agent, the Collateral Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Deutsche Bank AG New York Branch or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that neither the Administrative Agent nor the
Collateral Agent shall be under any obligation to provide such information to
them. With respect to its Loans, Deutsche Bank AG New York Branch and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent, and the terms “Lender” and “Lenders”
include Deutsche Bank AG New York Branch in its individual capacity. Any
successor to Deutsche Bank AG New York Branch as the Administrative Agent or the
Collateral Agent shall also have the rights attributed to Deutsche Bank AG New
York Branch under this paragraph.

SECTION 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon ten (10) days’
notice to the Lenders. If the Administrative Agent or the Collateral Agent
resigns under this Agreement or is removed by the Borrower, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default (which consent of the Borrower shall
not be unreasonably withheld or delayed). If no successor agent is appointed
prior to the effective date of the resignation or removal of the Administrative
Agent or the Collateral Agent, as applicable, the Administrative Agent or the
Collateral Agent, as applicable, in the case of a resignation, and the Borrower,
in the case of a removal may appoint, after consulting with the Lenders and the
Borrower (in the case of a resignation), a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent or retiring Collateral
Agent and the term “Administrative Agent” or “Collateral Agent” shall mean such
successor administrative agent or collateral agent and/or Supplemental Agent, as
the case may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation or removal hereunder as the Administrative Agent or
Collateral Agent, the provisions of this Article IX and the provisions of
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent or Collateral
Agent under this Agreement. If no successor agent has accepted appointment as
the

 

119



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s or Collateral Agent’s
notice of resignation or ten (10) days following the Borrower’s notice of
removal, the retiring Administrative Agent’s or the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent or Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower or the
Collateral Agent) shall be (to the fullest extent permitted by mandatory
provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Collateral Agent and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent and
the Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Collateral Agent and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

 

120



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the requisite Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) To subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or (w)
(in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

(c) That any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Junior Financing;

(d) [reserved]; and

(e) the Collateral Agent may, without any further consent of any Lender, enter
into a Junior Lien Intercreditor Agreement with the collateral agent or other
representatives of the holders of Indebtedness permitted under Section 7.03, in
each case, where such Indebtedness is secured by Liens permitted under
Section 7.01. The Collateral Agent may rely exclusively on a certificate of a
Responsible Officer of the Borrower as to whether any such other Liens are
permitted. Any First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement entered into by the Collateral Agent in accordance with the terms of
this Agreement shall be binding on the Secured Parties.

 

121



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12 Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “bookrunner” or “lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (without limiting or expanding the
obligation of the Borrower to do so under Section 3.01) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

 

122



--------------------------------------------------------------------------------

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (i) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

123



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or change the timing of payments of such fees or other amounts)
without the written consent of each Lender holding such Loan or to whom such fee
or other amount is owed; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 2.05, 2.13, 8.04 or 10.01 or the definition
of “Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
of Term Loans or under one or more Revolving Credit Facilities or (2) amend,
waive or otherwise modify any term or provision which directly affects Lenders
under the Term Loans or one or more Revolving Credit Facilities and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable Term
Loans or Revolving Credit Facility or Facilities (and in the case of multiple
Facilities which are affected, with respect to any such Facility, such consent
shall be effected by the Required Facility Lenders of such Facility); provided,
however, that the waivers described in this clause (g) shall not require the
consent of any Lenders other than the Required Facility Lenders under such
Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

 

124



--------------------------------------------------------------------------------

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and under
Section 2.16 with respect to Extended Term Loans or Extended Revolving Credit
Commitments and, in each case, the rate of interest applicable thereto) which
directly affects Lenders of one or more Incremental Term Loans, Incremental
Revolving Credit Commitments, Extended Term Loans or Extended Revolving Credit
Commitments and does not directly affect Lenders under any other Facility, in
each case, without the written consent of the requisite Lenders under such
applicable Incremental Term Loans, Incremental Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the requisite Lenders under such
applicable Incremental Term Loans, Incremental Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be; or

(j) amend, waive or otherwise modify Section 7.05(k) of this Agreement
(including Schedule 7.05(k)), the definition of “Cash Collateral Account” or
Section 2.05(a)(iv) or Section 6.16 of this Agreement with respect to the Cash
Collateral Account, without the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent, as
applicable, in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent or
the Collateral Agent, as applicable, under this Agreement or any other Loan
Document; (ii) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the consent of Lenders holding more than 50% of any
Class of Commitments or Loans shall be required with respect to any amendment
that by its terms adversely affects the rights of such Class in respect of
payments or Collateral hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions,
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Collateral Documents or other document to be consistent with this Agreement and
the other Loan Documents.

 

125



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14 and Extension Amendment in
accordance with Section 2.16 and such Incremental Amendments and Extension
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent or
the Collateral Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent and the Collateral Agent pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

 

126



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to the
Administrative Agent or Collateral Agent may be recorded by the Administrative
Agent or the Collateral Agent, and each of the parties hereto hereby consents to
such recording.

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arrangers and the Sole Bookrunner for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby (including all Attorney
Costs, which shall be limited to Davis Polk & Wardwell LLP and one local counsel
as reasonably necessary in each relevant jurisdiction material to the interests
of the Lenders taken as a whole) and (b) to pay or reimburse the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Sole Bookrunner and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing and recording charges relating to
Collateral and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days of receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail including, if
requested by the Borrower and to the extent reasonably available, backup
documentation supporting such reimbursement request; provided that with respect
to the Closing Date, all amounts due under this Section 10.04 shall be paid on
the Closing Date solely to the extent invoiced to the Borrower within three
Business Days of the Closing

 

127



--------------------------------------------------------------------------------

Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. For the avoidance of doubt, this Section 10.04 shall not apply to
Taxes, except any Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

SECTION 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”) in all cases, whether or not caused
by or arising, in whole or in part, out of the negligence of the Indemnitee;
provided that, notwithstanding the foregoing, such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Affiliates or their
respective directors, officers, employees, partners, agents, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or any of its Affiliates or their respective
directors, officers, employees, partners, agents, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role or as a letter of credit issuer under any
Facility and other than any claims arising out of any act or omission of the
Borrower or its Affiliates). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Loan Party or any Subsidiary have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than in respect of any such damages involuntarily incurred
or paid by an Indemnitee to a third party and for any out-of-pocket expenses);
it being agreed that this sentence

 

128



--------------------------------------------------------------------------------

shall not limit the indemnification obligations of the Borrower or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within thirty (30) days
after written demand therefor (together with backup documentation supporting
such reimbursement request); provided, however, that such Indemnitee shall
promptly refund the amount of any payment to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent or Collateral Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) in the case of any
Assignee that is Borrower or any of its Subsidiaries, Section 10.07(m), (ii) by
way of participation in accordance with the provisions of Section 10.07(f),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(h) or (iv) to an SPC in accordance with the
provisions of Section 10.07(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void); provided, however, that
notwithstanding anything to the contrary, (x) no Lender may assign or transfer
by participation any of its rights or obligations hereunder to (i) any Person
that is a Defaulting Lender or a Disqualified

 

129



--------------------------------------------------------------------------------

Lender, (ii) a natural Person or (iii) the Borrower or any of their respective
Subsidiaries or Affiliates (except, in the case of Borrower and any of their
respective Subsidiaries, pursuant to Section 10.07(m)) and (y) no Lender may
assign any Revolving Credit Commitments or Revolving Credit Exposure hereunder
without the consent of the Borrower (not to be unreasonably withheld or delayed)
unless (i) such assignment is to a Revolving Credit Lender or to an Affiliate or
Approved Fund of a Revolving Credit Lender of similar creditworthiness or
(ii) an Event of Default under Section 8.01(a) or Section 8.01(f) has occurred
and is continuing; provided that the Borrower shall be deemed to have consented
to any assignment of Term Loans or Revolving Credit Loans unless the Borrower
shall have objected thereto within ten (10) Business Days after having received
written notice thereof. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender, to an Affiliate of a Revolving Credit Lender or to an Approved Fund of
such Revolving Credit Lender, (iii) if an Event of Default under Section 8.01(a)
or Section 8.01(f) has occurred and is continuing or (iv) an assignment of all
or a portion of the Loans pursuant to Section 10.07(m); provided, further, that
such consent shall be deemed to have been given if the Borrower has not
responded within 10 Business Days after notice by the Administrative Agent; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(m).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment), $1,000,000 (in the case of a Term Loan), and shall be in increments
of an amount of $1,000,000 (in the case of a Revolving Credit Loan or Revolving
Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess thereof
(provided that simultaneous assignments to or from two or more Approved Funds

 

130



--------------------------------------------------------------------------------

shall be aggregated for purposes of determining compliance with this Section
10.07(b)(ii)(A)), unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances

 

131



--------------------------------------------------------------------------------

occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower pursuant to Section 10.07(m) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and, with respect to such Lender’s own interest only, any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliate of Borrower or any Subsidiary thereof.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower to such
assignment and any applicable tax forms required pursuant to Section 3.01(d),
the Administrative Agent shall promptly (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that requires the affirmative vote of such Lender. Subject to Section 10.07(g),
the Borrower agrees that each

 

132



--------------------------------------------------------------------------------

Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with an audit or
other proceeding to establish that such Commitment, Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Sections 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligations to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment,

 

133



--------------------------------------------------------------------------------

waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) [reserved].

(l) Any assignment of Commitments or Loans by a Lender or all or a portion of
its rights and obligations among the Facilities shall not be required to be made
on a pro rata basis among each of the Facilities.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
the Borrower through (x) Dutch auctions open to all Lenders on a pro rata basis
in accordance with procedures reasonably acceptable to the Administrative Agent
or (y) notwithstanding Sections 2.12 and 2.13 or any other provision in this
Agreement, open market purchase on a non-pro rata basis; provided that (A) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (B) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and extinguishing
of the Term Loans then held by the Borrower and (C) the Borrower shall promptly
provide notice to the Administrative Agent of such contribution, assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register.

 

134



--------------------------------------------------------------------------------

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (c) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(e) to any other party to this Agreement; (f) subject to an agreement containing
provisions at least as restrictive as those set forth in this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any pledgee
referred to in Section 10.07(h), counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in any of its rights or obligations under this Agreement (provided
that the disclosure of any such Information to any Lenders or Eligible Assignees
or Participants shall be made subject to the acknowledgement and acceptance by
such Lender, Eligible Assignee or Participant that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this Section 10.08 or as otherwise reasonably acceptable to the Borrower,
including, without limitation, as agreed in any Borrower Materials) in
accordance with the standard processes of the Administrative Agent or customary
market standards for dissemination of such type of Information; (g) with the
written consent of the Borrower; (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
becomes available to the Administrative Agent, the Lead Arrangers, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Loan Party or their respective Affiliates (so long as such source
is not known to the Administrative Agent, the Lead Arrangers, such Lender or any
of their respective Affiliates to be bound by confidentiality obligations to any
Loan Party); (i) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (j) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (k) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender or any of their respective Affiliates; provided that no
disclosure shall be made to any Disqualified Lender. In addition, the Agents and
the Lenders may disclose publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received

 

135



--------------------------------------------------------------------------------

from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, managers, officers, employees, trustees, investment
advisors or agents, relating to the Borrower or any of their Subsidiaries or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that all information received after
the Closing Date from the Borrower or any of its Subsidiaries shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential.

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, the
Collateral Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have. No amounts
set off from any Guarantor shall be applied to any Excluded Swap Obligations of
such Guarantor.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

136



--------------------------------------------------------------------------------

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent then
such provisions shall be deemed to be in effect only to the extent not so
limited. Without limiting the foregoing provisions of this Section 10.14, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

137



--------------------------------------------------------------------------------

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

138



--------------------------------------------------------------------------------

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent and the
Administrative Agent shall have been notified by each Lender that each Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment,

 

139



--------------------------------------------------------------------------------

waiver or other modification hereof or of any other Loan Document) and the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate. Each Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agents, the Lead Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty under applicable law
relating to agency and fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, the Borrower, any Affiliate thereof or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, the Lead Arrangers or Affiliate thereof were not an
Lender or the Lead Arrangers (or an agent or any other person with any similar
role under the Facilities) and without any duty to account therefor to any other
Lender, the Lead Arrangers, the Borrower, or any Affiliate of the foregoing.
Each Lender, the Lead Arrangers and any affiliate thereof may accept fees and
other consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the Facilities or otherwise without having to
account for the same to any other Lender, the Lead Arrangers, the Borrower, or
any Affiliate of the foregoing. Some or all of the Lenders and the Lead
Arrangers may have directly or indirectly acquired certain equity interests
(including warrants) in the Borrower or an Affiliate thereof or may have
directly or indirectly extended credit on a subordinated basis to the Borrower
or an Affiliate thereof. Each party hereto, on its behalf and on behalf of its
affiliates, acknowledges and waives the potential conflict of interest resulting
from any such Lender, the Lead Arrangers or an Affiliate thereof holding
disproportionate interests in the extensions of credit under the Facilities or
otherwise acting as arranger or agent thereunder and such Lender, the Lead
Arrangers or Affiliate thereof directly or indirectly holding equity interests
in or subordinated debt issued by the Borrower or an Affiliate thereof.

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

 

140



--------------------------------------------------------------------------------

SECTION 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Lender in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the specified currency so purchased exceeds the sum
originally due to such Lender in the specified currency, such Lender agrees to
remit such excess to the Borrower.

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto to any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

141



--------------------------------------------------------------------------------

ARTICLE XI

Guaranty

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Secured Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

142



--------------------------------------------------------------------------------

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Sections 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.

 

143



--------------------------------------------------------------------------------

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent or any Lender shall have
any duty to advise any Guarantor of information known to it regarding those
circumstances or risks.

 

144



--------------------------------------------------------------------------------

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or
persons, none of which is a Loan Party or (ii) any Guarantor becomes an Excluded
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be automatically released from its obligations under this Agreement
(including under Section 10.05 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Collateral Document and, in the case
of a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent and the Collateral
Agent shall, at such Transferred Guarantor’s expense, take such actions as are
necessary to effect each release described in this Section 11.10 in accordance
with the relevant provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, this Agreement and the guarantees made herein shall terminate with
respect to all Obligations, except with respect to Obligations that expressly
survive such repayment pursuant to the terms of this Agreement. The Collateral
Agent shall, at each Guarantor’s expense, take such actions as are necessary to
release any Collateral owned by such Guarantor in accordance with the relevant
provisions of the Collateral Documents.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.11 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

SECTION 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

 

145



--------------------------------------------------------------------------------

SECTION 11.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91- 38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

146



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent, any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

147



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RED LION HOTELS CORPORATION, as Borrower

By:    

  Name:   Title:

[GUARANTORS],

as a Guarantor

By:       Name:   Title:

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
a Lender

By:       Name:   Title: By:       Name:   Title:

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:       Name:   Title:

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By:       Name:   Title:

[Signature page to Credit Agreement]